Execution Version


Exhibit 10.1
REVOLVING CREDIT AGREEMENT

dated as of

March 8, 2018

among

PERRIGO FINANCE UNLIMITED COMPANY,
as Revolving Borrower,

PERRIGO COMPANY PLC,
as Company,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

HSBC BANK USA, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CITIBANK, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
and
DEUTSCHE BANK SECURITIES INC.,
as Documentation Agents
_________________________

JPMORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC.


and


WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and
Joint Lead Arrangers







--------------------------------------------------------------------------------






Table of Contents
Page

SECTION 1.01.
Defined
Terms.........................................................................................................................1

SECTION 1.02.
Classification of Loans and
Borrowings...............................................................................26

SECTION 1.03.
Terms Generally; Interpretive
Provisions.............................................................................26

SECTION 1.04.
Accounting Terms; GAAP; Pro Forma
Treatment................................................................26

SECTION 1.05.
Foreign Currency
Calculations.............................................................................................27

SECTION 1.06.
Redenomination of Certain Foreign
Currencies...................................................................28

SECTION 1.07.
Interest
Rates.........................................................................................................................28

ARTICLE II

The Credits
SECTION 2.01.
Commitments........................................................................................................................28

SECTION 2.02.
Loans and
Borrowings..........................................................................................................29

SECTION 2.03.
Requests for Revolving
Borrowings.....................................................................................29

SECTION 2.04.
Swingline
Loans...................................................................................................................30

SECTION 2.05.
Letters of
Credit....................................................................................................................33

SECTION 2.06.
Funding of
Borrowings.........................................................................................................38

SECTION 2.07.
Interest
Elections..................................................................................................................38

SECTION 2.08.
Termination and Reduction/Increases of
Commitments.......................................................40

SECTION 2.09.
Repayment of Loans; Evidence of
Debt...............................................................................41

SECTION 2.10.
Prepayment of
Loans............................................................................................................42

SECTION 2.11.
Additional Interest and
Fees.................................................................................................43

SECTION 2.12.
Interest..................................................................................................................................44

SECTION 2.13.
Alternate Rate of
Interest......................................................................................................45

SECTION 2.14.
Increased
Costs.....................................................................................................................46

SECTION 2.15.
Break Funding
Payments......................................................................................................47

SECTION 2.16.
Withholding of Taxes;
Gross-Up..........................................................................................47

SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of
Set-offs............................................50

SECTION 2.18.
Mitigation Obligations; Replacement of
Lenders.................................................................52

SECTION 2.19.
Additional Reserve
Costs......................................................................................................52

SECTION 2.20.
Defaulting
Lenders...............................................................................................................53

SECTION 2.21.
Extension of Maturity
Date...................................................................................................55

ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization;
Powers............................................................................................................57

SECTION 3.02.
Authorization;
Enforceability...............................................................................................57

SECTION 3.03.
Governmental Approvals; No
Conflicts...............................................................................57

SECTION 3.04.
Financial Condition; No Material Adverse
Change..............................................................58

SECTION 3.05.
Properties..............................................................................................................................58

SECTION 3.06.
Litigation and Environmental
Matters..................................................................................58

SECTION 3.07.
Compliance with Laws and
Agreements..............................................................................58

SECTION 3.08.
Investment Company
Status.................................................................................................59

SECTION 3.09.
Taxes.....................................................................................................................................59

SECTION 3.10.
ERISA...................................................................................................................................59

SECTION 3.11.
Disclosure.............................................................................................................................60



-i-

--------------------------------------------------------------------------------

Page


SECTION 3.12.
Use of
Advances...................................................................................................................60

SECTION 3.13.
Solvency................................................................................................................................60

SECTION 3.14.
EEA Financial
Institutions....................................................................................................60

ARTICLE IV

Conditions
SECTION 4.01.
Closing
Date.........................................................................................................................61

SECTION 4.02.
Each Credit
Event.................................................................................................................62

ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements; Ratings Change and Other
Information............................................63

SECTION 5.02.
Notices of Material
Events...................................................................................................64

SECTION 5.03.
Existence; Conduct of
Business............................................................................................65

SECTION 5.04.
Payment of
Obligations........................................................................................................65

SECTION 5.05.
Maintenance of Properties; Insurance;
Accounts..................................................................65

SECTION 5.06.
Books and Records; Inspection
Rights.................................................................................65

SECTION 5.07.
Compliance with
Laws.........................................................................................................65

SECTION 5.08.
Use of Proceeds and Letters of
Credit..................................................................................65

SECTION 5.09.
[Reserved].............................................................................................................................66

SECTION 5.10.
Guarantees from Certain Additional
Subsidiaries................................................................66

ARTICLE VI

Negative Covenants
SECTION 6.01.
Non-Guarantor Subsidiary
Indebtedness.............................................................................66

SECTION 6.02.
Liens.....................................................................................................................................68

SECTION 6.03.
Fundamental
Changes..........................................................................................................70

SECTION 6.04.
Investments, Loans, Advances, Guarantees and
Acquisitions..............................................70

SECTION 6.05.
[Reserved].............................................................................................................................72

SECTION 6.06.
Restricted
Payments..............................................................................................................72

SECTION 6.07.
Transactions with
Affiliates..................................................................................................72

SECTION 6.08.
[Reserved].............................................................................................................................72

SECTION 6.09.
Disposition of
Assets............................................................................................................72

SECTION 6.10.
Leverage
Ratio......................................................................................................................72

SECTION 6.11.
Interest Coverage
Ratio........................................................................................................73

ARTICLE VII

Events of Default
SECTION 7.01.
Events of
Default..................................................................................................................73

SECTION 7.02.
Application of
Payments.......................................................................................................75

ARTICLE VIII

The Agents
SECTION 8.01.
Appointment.........................................................................................................................76



-ii-

--------------------------------------------------------------------------------

Page


SECTION 8.02.
Nature of
Duties...................................................................................................................78

SECTION 8.03.
Resignation by the
Agents....................................................................................................80

SECTION 8.04.
Each Agent in its Individual
Capacity..................................................................................80

SECTION 8.05.
Indemnification.....................................................................................................................80

SECTION 8.06.
Lack of Reliance on
Agents..................................................................................................81

SECTION 8.07.
Designation of
Affiliates.......................................................................................................81

SECTION 8.08.
[Reserved].............................................................................................................................81

SECTION 8.09.
Certain ERISA
Matters.........................................................................................................81

.
81

ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices.................................................................................................................................83

SECTION 9.02.
Waivers;
Amendments.........................................................................................................85

SECTION 9.03.
Expenses; Indemnity; Damage
Waiver................................................................................87

SECTION 9.04.
Successors and
Assigns........................................................................................................88

SECTION 9.05.
Survival................................................................................................................................92

SECTION 9.06.
Counterparts; Integration;
Effectiveness..............................................................................92

SECTION 9.07.
Severability...........................................................................................................................93

SECTION 9.08.
Right of
Setoff......................................................................................................................93

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of
Process..............................................93

SECTION 9.10.
WAIVER OF JURY
TRIAL.................................................................................................94

SECTION 9.11.
Headings...............................................................................................................................94

SECTION 9.12.
Confidentiality; Material Non-Public
Information...............................................................95

SECTION 9.13.
Interest Rate
Limitation........................................................................................................96

SECTION 9.14.
USA PATRIOT
Act..............................................................................................................96

SECTION 9.15.
Conversion of
Currencies.....................................................................................................96

SECTION 9.16.
No Advisory or Fiduciary
Responsibility.............................................................................96

SECTION 9.17.
Authorization to Distribute Certain Materials to
Public-Siders............................................98

SECTION 9.18.
Acknowledgement and Consent to Bail-In of EEA Financial
Institutions...........................98




SCHEDULES:
Schedule 2.01(a) – Commitments
Schedule 2.01(b) – LC Commitment Sublimits
Schedule 2.01(c) – Swingline Commitments
Schedule 2.05 – Existing Letters of Credit
Schedule 3.06 – Disclosed Matters – Litigation and Environmental Matters
Schedule 3.07 – Disclosed Matters – Compliance with Laws and Agreements
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments, Loans and Advances
Schedule 6.07 - Affiliate Transactions
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Note
Exhibit C – Mandatory Cost Rate
Exhibit D – Form of Joinder Agreement
Exhibit E – Form of Closing Certificate
Exhibit F – Lender Addition and Acknowledgement Agreement
Exhibit G – Form of Solvency Certificate


-iii-

--------------------------------------------------------------------------------









-iv-

--------------------------------------------------------------------------------






This REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of March 8, 2018,
is among PERRIGO FINANCE UNLIMITED COMPANY, a public unlimited company organized
under the laws of Ireland (the “Revolving Borrower”), as Revolving Borrower,
PERRIGO COMPANY PLC, a public limited company organized under the laws of
Ireland (the “Company”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Wells Fargo Bank, National Association and HSBC Bank USA,
N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank PLC,
Citibank, N.A., Credit Suisse AG, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Documentation Agents.
In consideration of the mutual covenants and undertakings herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms
As used in this Agreement, the following terms have the meanings specified
below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” means the Companies Act 2014 of Ireland, as amended.
“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.
“Additional Commitment Lender” has the meaning set forth in Section 2.21(d).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the Screen Rate at
approximately 11:00 a.m. London time on such day.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------





“Advance” means any Loan or any Letter of Credit.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).
“Agent Parties” has the meaning assigned to such term in Section 9.01(c)(iii).
“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents.
“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.
“Aggregate Revolving Credit Exposure” means, at any time, the Dollar Equivalent
of the aggregate amount of the Revolving Credit Exposures of all Lenders at such
time.
“Aggregate Swingline Commitment” means $150,000,000.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted One Month LIBOR Rate. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted One Month LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
One Month LIBOR Rate, respectively. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.13 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.07.
“Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment;
provided that when a Defaulting Lender shall exist, then such percentage shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Adjusted Percentage shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).
“Applicable Lending Installation” has the meaning assigned to such term in
Section 2.02(e).
“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan and with respect to Commitment Interest, the applicable rate per annum
(expressed in basis points) set forth below under the caption “Applicable
Margin” based upon the Debt Rating as of such date:


-2-

--------------------------------------------------------------------------------







Status
Debt Rating
Applicable Margin – Eurocurrency Loans
Applicable Margin – ABR Loans
Applicable Margin – Commitment Interest
Level I
BBB+ / Baa1 or better
1.125%
0.125%
0.125%
Level II
BBB/Baa2
1.250%
0.250%
0.150%
Level III
BBB-/Baa3
1.500%
0.500%
0.175%
Level IV
BB+/Ba1
1.750%
0.750%
0.225%
Level V
Any ratings lower than Level IV Status
2.000%
1.000%
0.275%





As used herein “Debt Rating” means the rating by S&P and Moody’s for Index Debt.
Notwithstanding the above definitions, the parties agree that for purposes of
determining what Debt Rating applies, (i) if the rating by Moody’s and the
rating by S&P differ by one level, then the applicable rating level shall be
based upon the higher of such ratings, (ii) if said rating by Moody’s and said
rating by S&P differ by more than one level, then the applicable rating level
shall be one level lower than the rating level resulting from the higher of such
ratings, (iii) during any period during which there is no such rating by either
Moody’s or S&P (other than by reason of the circumstances referred to in the
last sentence of this definition), Level V shall apply and (iv) in the event
only Moody’s or S&P provides a Debt Rating, such rating shall apply. If the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Revolving Borrower
to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Revolving
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.
“Applicable Maturity Date” has the meaning assigned to such term in Section
2.21(a).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments, provided that when a
Defaulting Lender shall exist, then such percentage shall mean the percentage of
the total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and


-3-

--------------------------------------------------------------------------------





accepted by the Administrative Agent, in the form of Exhibit A or any other form
approved by the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, liquidator, examiner, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action to bring or
obtain or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Benefit Plan” has the meaning assigned to such term in Section 8.09(d)(i).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of
directors, or where applicable, the board of managers of the company or such
managers or committee serving a similar function; (3) with respect to a
partnership, the Board of Directors of the general partner of the partnership;
and (4) with respect to any other Person, the managers, directors, trustees,
board or committee of such Person or its owners serving a similar function.
“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of an ABR Borrowing and a Eurocurrency
Borrowing denominated in Dollars, $3,000,000, (b) in the case of a Revolving
Borrowing denominated in a Foreign Currency, the smallest amount of such Foreign
Currency that is a multiple of 1,000,000 units of such Foreign Currency and has
a Dollar Equivalent in excess of $3,000,000, and (c) in the case of a Swingline
Borrowing, such amount agreed to by the Swingline Lender and the Revolving
Borrower.
“Borrowing Multiple” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $1,000,000, (b) in the case of a Revolving Borrowing denominated in
a Foreign Currency, 1,000,000 units of such Foreign Currency, (c) in the case of
a Swingline Borrowing denominated in Dollars,


-4-

--------------------------------------------------------------------------------





$100,000 or such other amount agreed to by the Swingline Lender, and (d) in the
case of a Swingline Borrowing denominated in a Foreign Currency, 100,000 units
of such Foreign Currency or such other amount agreed to by the Swingline Lender.
“Borrowing Request” means a request by the Revolving Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, USA or Dublin, Ireland are authorized
or required by law to remain closed; provided that, the term “Business Day”
shall also exclude (a) when used in connection with a Eurocurrency Loan any day
on which banks are not open for dealings in deposits in the relevant currency in
the London interbank market and (b) when used in connection with a Loan
denominated in Euro, any day on which commercial banks in London are not open
for general business and any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (which utilizes a single shared
platform and which was launched on November 19, 2007 (TARGET2)) (or if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for settlement of payment in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(and not operating leases) on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that obligations under any lease that is treated
as an operating lease under GAAP as applied on the Closing Date will not be
deemed to be Capital Lease Obligations or Indebtedness.
“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Company by Persons who are not
Continuing Directors, (b) any person or group or persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended), or persons
acting in concert within the meaning of the Irish Takeover Rules shall obtain
ownership or control in one or more series of transactions of more than 35% of
the voting power of the Equity Interests of the Company entitled to vote on the
election of members of the Board of Directors of the Company or (c) the Company
shall cease to own 100% of the Equity Interests of the Revolving Borrower
(except to the extent specified in clause (y) of the parenthetical set forth in
the definition of Wholly-Owned Subsidiary).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, or issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.




-5-

--------------------------------------------------------------------------------





“Charges” has the meaning assigned to such term in Section 9.13.
“Class,” when used in reference to any Loan or Borrowing (or respective
Commitment), refers to whether such Loan, or the Loans comprising such
Borrowing, are Revolving Loans or Swingline Loans (or the applicable Commitment
in respect thereof).
“Closing Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.08 or 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01(a), or in the Assignment and Assumption or otherwise as provided
in Section 9.04(b)(ii)(C),pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,000,000,000.
“Commitment Interest” has the meaning assigned to such term in Section 2.11(a).
“Commitment Letter” means the commitment letter dated February 15, 2018, among
the Company, the Revolving Borrower, JPMorgan Chase Bank, N.A., HSBC Securities
(USA) Inc. and Wells Fargo Securities, LLC.
“Communications” has the meaning assigned to such term in Section 9.01(c)(iv).
“Company” has the meaning assigned to such term in the preamble hereto.
“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the Company and its Subsidiaries for such period,
plus, to the extent deducted from revenues in determining such net income,
without duplication, (i) Consolidated Interest Expense, (ii) expense for income
taxes paid or accrued, (iii) (x) any extraordinary or non-recurring costs,
expenses or losses paid in cash during such period in an aggregate amount not to
exceed $75,000,000 during such period and (y) any extraordinary or non-recurring
non-cash expenses or losses (including any noncash impairment of assets and,
whether or not otherwise includable as a separate item in the statement of such
net income for such period, non-cash losses on sales of assets outside the
ordinary course of business and including non-cash charges arising from the
application of Statement of Financial Accounting Standards No. 142 (or the
corresponding Accounting Standards Codification, as applicable)) (including any
non-cash fair value adjustments of Tysabri); (iv) losses incurred other than in
the ordinary course of business that are non-cash and non-operating, (v)
non-cash expenses relating to stock based compensation; (vi) non-cash losses
arising from accounting relating to losses realized or adjustments to the value
of equity held in entities that are not Subsidiaries; and (vii) expenses
incurred in connection with any acquisition (including any Additional
Acquisition), investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and including transaction expenses in connection
therewith);


-6-

--------------------------------------------------------------------------------





plus, to the extent deducted from revenues in determining such net income (or
loss), depreciation and amortization expense.
minus, to the extent included in such net income, (i) extraordinary non-cash
gains realized other than in the ordinary course of business, (ii) gains
realized other than in the ordinary course of business that are non-cash,
non-operating and non-recurring, and (iii) non-cash gains arising from
accounting relating to income realized or adjustments to the value of equity
held in entities that are not Subsidiaries,
all as determined in accordance with GAAP and calculated for the Company and its
Subsidiaries on a consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period, including all
financing costs in connection with a Permitted Securitization Transaction.
“Consolidated Net Indebtedness” means, as of any time of determination, (a) the
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis in accordance with GAAP minus (b) the lesser of Permitted Unrestricted
Cash and $500,000,000.
“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.
“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.
“Continuing Directors” means any member of the Board of Directors of the Company
who is a member of such board on the date of this Agreement, and any Person who
is a member of such Board of Directors and whose nomination as a director was
approved by a majority of the Continuing Directors on such board.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders or any other Lender.
“Debt Rating” has the meaning set forth in the definition of “Applicable
Margin.”
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not


-7-

--------------------------------------------------------------------------------





been satisfied, (b) has notified the Revolving Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party or the Revolving Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it, the Administrative Agent
and the Revolving Borrower, or (d) has, or has a direct or indirect parent
company that has, (i) become insolvent or the subject of (x) a Bankruptcy Event
or (y) a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely (x) by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (y) by virtue of an
Undisclosed Administration, in each case so long as such ownership interest or
Undisclosed Administration does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.
“Documentation Agents” means Bank of America, N.A., Barclays Bank PLC, Citibank,
N.A. Credit Suisse AG, Cayman Islands Branch and Deutsche Bank Securities Inc.,
in their capacity as documentation agents for the Lenders hereunder.
“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined pursuant to Section 1.05 using the Exchange Rate with respect to such
currency at the time in effect under the provisions of such Section.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


-8-

--------------------------------------------------------------------------------





“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” has the meaning assigned to such term in Section
9.01(b)(iv).
“Embargoed Person” means any Person that is, or is 50% or more owned by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a country, region or territory which is itself, or whose government
is, the subject or target of any Sanctions (a “Sanctioned Country”).
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states of the European Union.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Company within the meaning of Section
4001(a)(14) of ERISA or that, together with the Company, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA); (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal (including under Section


-9-

--------------------------------------------------------------------------------





4062(e) of ERISA) from any Plan or Multiemployer Plan; or (h) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency, the rate at which such currency may be exchanged
into Dollars at approximately 11:00 A.M. London time on such day on the Reuters
Currency pages, if available, for such currency. In the event that such rate
does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Revolving Borrower, or, in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Advance is (or any
Advance that has been requested at such time would be) denominated in a currency
other than Dollars, each of:
(a)    the last Business Day of each calendar month,
(b)    [Reserved],
(c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Letter of
Credit or Swingline Loan.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, Irish
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender


-10-

--------------------------------------------------------------------------------





acquires such interest in the Loan or Commitment (other than pursuant to a
request by the Revolving Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any Taxes imposed under FATCA.
“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing Revolving Credit Agreement and listed on Schedule 2.05
hereto.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.21(a).
“Existing Notes” means (i) the Revolving Borrower’s 3.50% Senior Notes due 2021
in an aggregate principal amount of $280,363,000; (ii) the Revolving Borrower’s
3.50% Senior Notes due 2021 in an aggregate principal amount of $309,646,000;
(iii) the Company’s 4.00% Senior Notes due 2023 in an aggregate principal amount
of $215,619,000; (iv) the Revolving Borrower’s 3.90% Senior Notes due 2024 in an
aggregate principal amount of $700,000,000; (v) the Revolving Borrower’s 4.375%
Senior Notes due 2026 in an aggregate principal amount of $700,000,000; (vi) the
Company’s 5.30% Senior Notes due 2043 in an aggregate principal amount of
$90,499,000; and (vii) the Revolving Borrower’s 4.90% Senior Notes due 2044 in
an aggregate principal amount of $303,873,000.
“Existing Revolving Credit Agreement” means the Revolving Credit Agreement dated
December 5, 2014 among the Company, the Revolving Borrower, JPMorgan Chase Bank,
N.A., as administrative Agent, and the financial institutions and lenders from
time to time party thereto, as amended, restated, supplemented or otherwise
modified from time to time prior to the Closing Date.
“Existing Term Loan Credit Agreement” means the Term Loan Credit Agreement dated
December 5, 2014 among the Company, the Revolving Borrower, Barclays Bank PLC,
as administrative Agent, and the financial institutions and lenders from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time prior to the Closing Date.
“Extending Lender” has the meaning assigned to such term in Section 2.21(b).
“Extension Request” has the meaning assigned to such term in Section 2.21(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate.




-11-

--------------------------------------------------------------------------------





“Fee Letter” means the Fee Letters (as defined in the Commitment Letter).
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company, or other officer acceptable to
the Administrative Agent.
“Fiscal Quarter” means each period of 13 weeks during a Fiscal Year ending on
the Saturday closest to the end of the calendar quarter, with the fourth quarter
ending on December 31 of each year.
“Fiscal Year” means the twelve-month period ending on December 31.
“Foreign Currency” means (a) with respect to any Revolving Loan, Euros, Sterling
and any other currency acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, provided it
is lawful for the Lenders to fund Revolving Loans hereunder in such other
currency, (b) with respect to any Letter of Credit, any currency acceptable to
the Administrative Agent that is freely available, freely transferable and
freely convertible into Dollars, and agreed to by the Issuing Bank issuing such
Letter of Credit and (c) with respect to any Swingline Foreign Currency Loan,
Euros, Sterling and any currency acceptable to the Administrative Agent that is
freely available, freely transferable and freely convertible into Dollars and
agreed to by the Swingline Foreign Currency Lenders or their Affiliates in their
capacity as a Swingline Foreign Currency Lender.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA) that is subject to the laws of a jurisdiction other than the
United States and that is not subject to ERISA and any other material benefit
arrangement mandated by non-U.S. law that is maintained or contributed to by the
Company, any Subsidiary, or ERISA Affiliate or any other entity related to the
Company or a Subsidiary on a controlled group basis.
“Foreign Plan Event” means with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions or payments required by applicable law or
by the terms of such Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (c) the failure of any Foreign Plan to comply with
any material provisions of applicable law or regulations or with the material
terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Additional Acquisitions for periods prior to the date of the Additional
Acquisition).
“Governmental Authority” means the government of the United States of America,
Ireland, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,


-12-

--------------------------------------------------------------------------------





and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each Person that executes a Guaranty, including pursuant to
Section 5.10.
“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business and any earnout obligations or similar deferred or
contingent purchase price obligations not overdue, which are being contested in
good faith or which do not appear as a liability on a balance sheet of such
Person incurred in connection with any acquisition of property or series of
related acquisitions of property that constitutes (i) assets comprising all or
substantially all of a business or operating unit of a business or (ii) all or
substantially all of the common stock or other Equity Interests of a Person),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations (based on the net mark-to-market amount) under Swap
Agreements of such Person that relate to interest rates. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


-13-

--------------------------------------------------------------------------------





“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 9.12.
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Company, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Company then ending.
“Interest Election Request” means a request by the Revolving Borrower to convert
or continue a Borrowing in accordance with Section 2.07.
“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements (other than as set forth
below)) payable in connection with the incurrence of Indebtedness to the extent
included in interest expense, (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and (iv)
commissions, discounts, yield and other fees and charges incurred in connection
with the asset securitization or similar transaction which are payable to any
person other than the Company or a Wholly-Owned Subsidiary of the Company and
the Revolving Borrower; provided that in any event “Interest Expense” will
exclude any make whole or prepayment premiums, write -offs or Swap Agreement
termination costs and similar premiums. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received by the Company and the Subsidiaries with respect to Swap
Agreements.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and the Maturity Date and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means (a) with respect to any Eurocurrency Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or as otherwise described herein or, with the consent of each
Lender, such other period requested by the Revolving Borrower) thereafter, as
the Revolving Borrower may elect and (b) as to any Swingline Foreign Currency
Loan, the period commencing on the date of such Loan and ending on the day that
is designated in the notice delivered pursuant to Section 2.04 with respect to
such Swingline Foreign Currency Loan, which shall not be later than thirty (30)
days thereafter, unless otherwise agreed between the applicable Swingline
Foreign Currency Lender thereof and the Revolving Borrower in respect of such
Swingline Foreign Currency Loans; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in


-14-

--------------------------------------------------------------------------------





the last calendar month of such Interest Period) shall end on the last Business
Day of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
“Investments” has the meaning assigned to such term in Section 6.04.
“Ireland” means the Republic of Ireland.
“Irish Certificate Provider” has the meaning assigned to such term in Section
4.01(c).
“Irish Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules
2007 (as amended).
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., HSBC Bank USA, N.A. and
Wells Fargo Bank, National Association, and solely with respect to an Existing
Letter of Credit, each Lender that is an issuer thereof, each in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing Bank
or another Lender, in which case the term “Issuing Bank” shall include any such
Affiliate or other Lender with respect to Letters of Credit issued by such
Affiliate or other Lender.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.
“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).
“LC Commitment” means $50,000,000.
“LC Commitment Sublimit” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01(b), or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The Letter of
Credit Commitment of an Issuing Bank may be modified from time to time by
agreement between such Issuing Bank and the Revolving Borrower, and notified to
the Administrative Agent.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Revolving Borrower at such time. The LC Exposure of any Lender at any time shall
be its Applicable Adjusted Percentage of the total LC Exposure at such time.




-15-

--------------------------------------------------------------------------------





“Lead Arrangers” means J.P. Morgan Chase Bank, HSBC Securities (USA) Inc. and
Wells Fargo Securities, LLC.
“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit F hereto, with such changes thereto as
approved by the Administrative Agent.
“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).
“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01(a) and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” as used herein and in any other
Loan Documents, includes the Swingline Lender and reference to any Lender
includes such Lender and its Applicable Lending Installations.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.05(b).
“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Company, the
ratio of (a) Consolidated Net Indebtedness at such time plus the aggregate
amount of Off-Balance Sheet Liabilities of the Company and its Subsidiaries
calculated on a consolidated basis at such time to (b) Consolidated EBITDA, as
calculated for the four consecutive Fiscal Quarters of the Company then ending.
“LIBO Rate” means with respect to any Eurocurrency Borrowing for any Interest
Period, (i) to the extent denominated in Dollars or a Foreign Currency other
than Euro, the London interbank offered rate as administered by the ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate for such currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate) and (ii) to the extent denominated in Euro, the
euro interbank offered rate administered by the Banking Federation of the
European Union (or any other person which takes over the administration of that
rate) for the relevant period displayed on page EURIBOR01 of the Reuters screen
(or, in each case, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to (or in the case of Sterling
denominated Borrowings, on the date of) the commencement of such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to the applicable
currency, then the LIBO Rate shall be the Interpolated Rate at such time;
provided, further, that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the Interpolated Rate shall not be available at such time for
such Interest Period with respect to the applicable currency, then the LIBO Rate
shall be the Reference Bank Rate; provided, further, that if the Reference Bank
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum (rounded to the same number of decimal
points as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.


-16-

--------------------------------------------------------------------------------





“Reference Bank Rate” means, at any time, the rate per annum equal to the
arithmetic mean of the offered rates per annum in the applicable currency for a
period equal in length to such Interest Period quoted by at least two reference
banks that are appointed by the Administrative Agent, and accept such
appointment, in consultation with the Revolving Borrower at approximately 11:00
A.M., London time, two Business Days prior to (or in the case of Sterling
denominated Borrowings, on the date of) the commencement of such Interest Period
(it being understood there will be no disclosure of any individual reference
bank’s rate).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
the filing of financing statements solely with respect to, or other lien or
claim solely on, any interest in accounts or notes receivable which are sold or
otherwise transferred in a Permitted Securitization Transaction shall not be
considered a Lien and any purchase option, call or similar right of a third
party with respect to any Equity Interests of the Company are not controlled by
this Agreement.
“Loan Documents” means this Agreement, each Guaranty, any Joinder Agreement, the
Fee Letter and all other instruments, agreements or documents, including any
Letter of Credit Agreement, executed in connection herewith at any time.
“Loan Party” means the Revolving Borrower and any Guarantor.
“Loans” means any Swingline Loan or Revolving Loan.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.
“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole or (b) the material rights and remedies of the Lenders under
the Loan Documents.
“Material Indebtedness” means Indebtedness (other than (i) the Loans and Letters
of Credit and (ii) Indebtedness of any Subsidiary owing to the Company or any
other Subsidiary, provided that, (x) in order to be excluded from Material
Indebtedness, any such Indebtedness owing by a Subsidiary to a Subsidiary that
is not a Loan Party shall be subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent and (y) the Loan Parties may effectuate
such subordination at any time during the term of such Indebtedness), and/or
Swap Agreement Obligations (based on the net mark-to-market amount) of any one
or more of the Company and its Significant Subsidiaries in an aggregate
principal amount exceeding the Dollar Equivalent of the lesser of $125,000,000
or 2% of Consolidated Total Assets (at the time of determination) (for the
avoidance of doubt, it is acknowledged and agreed that separate items of
Indebtedness and/or Swap Agreement Obligations of the type described above
individually less than the lesser of $125,000,000 or 2% of Consolidated Total
Assets which if added together would aggregate more the lesser of $125,000,000
or 2% of Consolidated Total Assets will constitute Material Indebtedness under
this Agreement).




-17-

--------------------------------------------------------------------------------





“Maturity Date” means the date which is the fifth anniversary of the Closing
Date.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Term Loan Credit Facility” means a term loan facility of up to €350,000,000
arranged by Lead Arrangers entered into to replace the term loan facilities
under the Existing Term Loan Credit Agreement.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(b).
“Non-Guarantor Subsidiaries” means all Subsidiaries, other than the Revolving
Borrower and any Subsidiaries that are Guarantors.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it.
“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Revolving Borrower to the Lenders, the Agents, the Issuing Banks, the Swingline
Lenders, any indemnified party or any of them arising under the Loan Documents,
in all cases whether now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Revolving Borrower
or any Affiliate thereof of any proceeding under any debtor relief laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceedings.
“OFAC” has the meaning set forth in the definition of “Embargoed Person.”
“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including any
Permitted Securitization Transaction) were structured as a secured lending
transaction rather than as a purchase or (iv) any other transaction (excluding
operating leases for purposes of this clause (iv)) which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person; in all of the foregoing cases,
notwithstanding anything herein to the contrary, the outstanding amount of any
Off-Balance Sheet Liability shall be calculated based on the aggregate
outstanding amount of obligations outstanding under the legal documents


-18-

--------------------------------------------------------------------------------





entered into as part of any such transaction on any date of determination that
would be characterized as principal if such transaction were structured as a
secured lending transaction, whether or not shown as a liability on a
consolidated balance sheet of such Person.
“Omega Surviving Debt” means (i) Omega Pharma NV’s 5.000% retail bonds due May
23, 2019 in the amount of €120,000,000 and (ii) Omega Pharma NV’s 5.1045%
Guaranteed Senior Notes due July 28, 2023 in the amount of €135,000,000. Upon
the refinancing of any Omega Surviving Debt permitted under this Agreement, such
new refinancing Indebtedness shall not constitute Omega Surviving Debt.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.18).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;


-19-

--------------------------------------------------------------------------------





(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
(g)    statutory and contractual Liens in favor of a landlord on real property
leased by the Company or any Subsidiary; provided that, the Company or such
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $100,000,000;
(d)    fully collateralized repurchase agreements and reverse repurchase
agreements with a term of not more than one year for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;
(e)    (i) marketable direct obligations issued by, or unconditionally
guaranteed by, the sovereign nation in which the Company or any Subsidiary is
organized or is conducting business or issued by any agency of such sovereign
nation and backed by the full faith and credit of such sovereign nation, in each
case maturing within one year from the date of acquisition, so long as such
sovereign nation is a member of the Organisation for Economic Co-operation and
Development (the “OECD”), the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or such sovereign nation is approved by the
Administrative Agent for purposes of this clause (e), or (ii) investments of the
type


-20-

--------------------------------------------------------------------------------





and maturity described in clauses (b) through (d) above of foreign obligors,
which investments or obligors in the case of clause (b) above have ratings
described in such clause or equivalent ratings from comparable foreign rating
agencies, and which investments in the case of clauses (c) and (d) are with any
office of any commercial bank that is (A) any Agent or Affiliate thereof, (B)
organized under the laws of a member of the OECD or a state, province or
territory thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000, or (iii) approved by the Administrative Agent.
(f)    money market funds that (i) are rated AAA by S&P or Aaa by Moody’s and
(ii) have portfolio assets of at least $1,000,000,000;
(g)    marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;
(h)    repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;
(i)    “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;
(j)    tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency;
(k)    shares of any money market mutual fund rated as least AAA or the
equivalent thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or
any other mutual fund at least 95% of whose assets consist of the type specified
in clauses (a) through (g) above;
(l)    in the case of the Company or any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
causes (a) through (k) above that are available in local market; and
(m)    other investments that qualify as “cash equivalents” as defined in GAAP.
“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Company or any of its Subsidiaries.
“Permitted Unrestricted Cash” means, as of any time of determination, the
unrestricted cash and Permitted Investments of the Company and its Subsidiaries
at such time minus $25,000,000; provided, however, that Permitted Unrestricted
Cash shall not be less than $0.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


-21-

--------------------------------------------------------------------------------





“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or to which the
Company or an ERISA Affiliate has any actual or contingent liability.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“PTE” has the meaning assigned to such term in Section 8.09(d)(ii).
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Qualified Acquisition” means any Additional Acquisition, or the last to occur
of a series of Additional Acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Company and its Subsidiaries to finance the purchase price of, or
other consideration for, or assumed by one or more of them in connection with,
such Additional Acquisition is at least $250,000,000.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Reference Bank Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the sum of the Aggregate Commitments. If the Commitments have
terminated or expired, Required Lenders shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments. The
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.


-22-

--------------------------------------------------------------------------------





“Revolving Borrower” has the meaning assigned to such term in the preamble
hereto.
“Revolving Loan” means a loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC.
“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, the
United Nations Security Council, the European Union or any member state thereof,
and/or Her Majesty’s Treasury.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate.”
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.
“SEC Documents” means any of the most recent 10-K or 10-Q filed with the SEC by
the Company since January 1, 2017 and prior to the date of this Agreement and
any 8-K filed since the most recent 10-K or 10-Q above and prior to the date of
this Agreement. For the avoidance of doubt, the disclosure in the SEC Documents
shall not be deemed to include any risk factor disclosures contained under the
heading “Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature.
“Securitization Entity” means a Wholly-Owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.
“Significant Subsidiary” means any Subsidiary that is a “Significant Subsidiary”
as defined in Regulation S‑X, part 210.1-02 of Title 17 of the Code of Federal
Regulations.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial


-23-

--------------------------------------------------------------------------------





statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, “Subsidiary” shall mean a Subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Company or any
of its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owing to any Lender or any of
its Affiliates under any and all Swap Agreements.
“Swingline Commitment” means, as to any Swingline Lender, the commitment of such
Swingline Lender to make Swingline Loans (other than Swingline Foreign Currency
Loans) and solely in the case of Swingline Foreign Currency Lenders, Swingline
Foreign Currency Loans, in (i) the amount set forth opposite such Swingline
Lender’s name on Schedule 2.01(c) hereof or (ii) if such Swingline Lender has
entered into an Assignment and Assumption, the amount set forth for such Lender
as its Swingline Commitment in the Register maintained by the Administrative
Agent pursuant to Section 9.04(b)(iv).  
“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.
“Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be the Dollar Equivalent of the sum of
(a) its Applicable Adjusted Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loans made by a Lender
in its capacity as a Swingline Lender and (b) if such Lender shall be a
Swingline Lender, the principal amount of all Swingline Loans made by such
Lender outstanding at such time (to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans).
“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.
“Swingline Foreign Currency Lender” means each Swingline Lender other than HSBC
Bank USA, N.A., Wells Fargo Bank, National Association and any Swingline Lender
(other than JPMorgan Chase Bank, N.A. or its applicable Affiliate) that is
unable, in its reasonable determination, to make Swingline Foreign Currency
Loans.
“Swingline Foreign Currency Sublimit” means $50,000,000.
“Swingline Lender” means each of JPMorgan Chase Bank, N.A., HSBC Bank USA, N.A.
and Wells Fargo Bank, National Association and other Lenders as may be agreed in
writing among such new Swingline Lender, any existing Swingline Lenders, the
Administrative Agent and the Revolving Borrower, in


-24-

--------------------------------------------------------------------------------





each case, in its capacity as lender of Swingline Loans hereunder, and their
respective successors in such capacity. Each Swingline Lender may, in its
discretion, arrange for one or more Swingline Loans to be made by Affiliates of
such Swingline Lender, in which case the term “Swingline Lender” shall include
any such Affiliate with respect to Swingline Loans made by such Affiliate.
References herein to the Swingline Lender shall be deemed references to the
Swingline Lender that made the relevant Swingline Loan.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndication Agent” means each of Wells Fargo Bank, National Association and
HSBC Bank USA, N.A., in its capacity as a syndication agent for the Lenders
hereunder.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means (a) the execution, delivery and performance by the Company
and the Revolving Borrower of this Agreement, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, (b) the
execution, delivery and performance of the Company and the Revolving Borrower of
the New Term Loan Credit Facility, (c) the refinancing of all indebtedness under
the Existing Revolving Credit Agreement and the Existing Term Loan Credit
Agreement and (d) the payment of fees, commissions and expenses in connection
with the foregoing.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Undisclosed Administration” shall mean the appointment of an administrator,
provisional liquidator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or pursuant to the law in the
country where such Lender is subject to home jurisdictions suspension, if
applicable law requires that such appointment is not publicly disclosed and such
appointment does not impact such Lender’s ability to fulfill its obligations
under this Agreement.
“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except (x) directors’ qualifying Equity Interests and
(y) nominees’ Equity Interests to the extent required by Section 36 of the Act
and to the extent such Equity Interests are held in trust by, subject to voting
proxies in favor of and all economic rights thereunder are granted to, such
Person) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.




-25-

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).
SECTION 1.03.    Terms Generally; Interpretive Provisions.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    For purposes of any determination under Article VI, in the event that any
transaction or event meets the criteria of more than one of the categories of
transactions or events permitted pursuant to any subsection or clause in Article
VI, such transaction or event (or portion thereof) at any time shall be
permitted under one or more of such subsections or subclauses as determined by
the Revolving Borrower in its sole discretion at such time.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Treatment.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time (it being agreed that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof); provided that, if the Revolving Borrower notifies the
Administrative Agent that


-26-

--------------------------------------------------------------------------------





the Revolving Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Revolving Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. For purposes of calculating the Leverage Ratio (and any
component definitions thereof), the Interest Coverage Ratio (and any component
definitions thereof), Consolidated Total Assets, Consolidated Total Tangible
Assets and revenues, any Additional Acquisition or any sale or other disposition
outside the ordinary course of business by the Company or any of the
Subsidiaries of any asset or group of related assets in one or a series of
related transactions, including the incurrence of any Indebtedness and any
related financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis as determined in good faith by the Company.
Until such time as the 2017 Form 10-K is filed with the SEC, any calculation of
Consolidated Total Assets or Consolidated Total Tangible Assets will be based
upon the information in the Company’s Form 10-Q for the Fiscal Quarter ended
September 30, 2017.
SECTION 1.05.    Foreign Currency Calculations.
(a)    For purposes of determining the Dollar Equivalent of any Advance
denominated in a Foreign Currency or any related amount, the Administrative
Agent shall determine the Exchange Rate as of the date that is two Business Days
prior to (or to the extent customary market practice with respect to foreign
exchange calculation relating to such currency would require use of a different
calculation date, such other period of time on or prior to) the applicable
Exchange Rate Date with respect to each Foreign Currency in which any requested
or outstanding Advance is denominated and shall apply such Exchange Rates to
determine such amount (in each case after giving effect to any Advance to be
made or repaid on or prior to the applicable date for such calculation).
(b)    For purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09
or under Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in currency exchange rates from those rates applicable at
the time or times Indebtedness or Liens were initially consummated in reliance
on the exceptions under such Sections. For purposes of any determination under
Section 6.04 or 6.09, the amount of each investment, asset disposition or other
applicable transaction denominated in currencies other than Dollars shall be
translated into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Revolving Borrower.
SECTION 1.06.    Redenomination of Certain Foreign Currencies.
(a)    Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Closing Date shall
be redenominated into Euro at the time of such adoption (in accordance with the
EMU Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the


-27-

--------------------------------------------------------------------------------





currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.
(b)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Revolving Borrower for any amount due under this Agreement and (ii) without
increasing any Commitment of any Lender, all references in this Agreement to
minimum amounts (or integral multiples thereof) denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Closing Date shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euros.
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent and the Revolving Borrower
may from time to time agree to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro or any other Foreign Currency.
SECTION 1.07.    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
ARTICLE II

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans denominated in
Dollars and Foreign Currencies to the Revolving Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in any of the following:
(i)    such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment;
(ii)    the Aggregate Revolving Credit Exposure exceeding the Aggregate
Commitments;
(iii)    the Aggregate Revolving Credit Exposure denominated in Foreign
Currencies exceeding $500,000,000;
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Revolving Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same currency and Type made by the Lenders, ratably in accordance with their
respective Applicable Percentages, on the date such Loans are made hereunder
(or, in the case of Swingline Loans, in accordance with Section 2.04). The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.


-28-

--------------------------------------------------------------------------------





(b)    Subject to Section 2.13, (i) each Revolving Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Revolving Borrower may request in accordance herewith and (ii) each Revolving
Borrowing denominated in a Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Swingline Borrowing denominated in Dollars shall bear
interest at the Alternate Base Rate and each Swingline Borrowing denominated in
a Foreign Currency shall bear interest at such rate agreed to between the
Revolving Borrower and the applicable Swingline Lender.
(c)    Each Borrowing shall be in an aggregate amount that is an integral
multiple of the applicable Borrowing Multiple and not less than the applicable
Borrowing Minimum, provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Revolving
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
(e)    Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Revolving Borrower, designate replacement or
additional Applicable Lending Installations through which Loans will be made by
it and for whose account Loan payments are to be made. Each Lender will promptly
notify the Revolving Borrower and the Administrative Agent of any event of which
it has actual knowledge occurring after the date hereof which will entitle such
Lender to compensation pursuant to Section 2.14 and will designate a different
Applicable Lending Installation if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender or contrary to its policies.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Revolving Borrower shall notify the Administrative Agent of such
request (which request shall be in writing unless otherwise agreed to by the
Administrative Agent) (a) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:30 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and by means of a written Borrowing
Request delivered to the Administrative Agent in a form approved by the
Administrative Agent and signed by the Revolving Borrower. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;
(ii)    the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency);


-29-

--------------------------------------------------------------------------------





(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and
(vi)    the location and number of the Revolving Borrower’s account (which shall
be an account maintained with the Administrative Agent in accordance with
Section 2.06) to which funds are to be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Revolving
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, a Swingline Lender
shall make Swingline Loans to the Revolving Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the Dollar Equivalent of the aggregate
principal amount of outstanding Swingline Loans exceeding the Aggregate
Swingline Commitment, (ii) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Foreign Currency Loans exceeding the Swingline
Foreign Currency Sublimit, (iii) the Aggregate Revolving Credit Exposure
exceeding the Aggregate Commitments, (iv) with respect to any Swingline Lender,
the sum of (x) the Swingline Exposure of such Swingline Lender (in its capacity
as a Swingline Lender and a Lender), (y) the Dollar Equivalent of the aggregate
principal amount of outstanding Revolving Loans made by such Swingline Lender
(in its capacity as a Lender) and (z) the LC Exposure of such Swingline Lender
(in its capacity as a Lender) exceeding its Commitment, (v) the principal amount
of all Swingline Loans made by such Swingline Lender outstanding at such time,
exceeding such Swingline Lender’s Swingline Commitment of the applicable
currency or (vi) the Revolving Credit Exposure of any Lender exceeding its
Commitment; provided that the Swingline Lenders shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Notwithstanding the
foregoing, only the Swingline Foreign Currency Lenders shall be required to make
Swingline Foreign Currency Loans. Upon the Borrowing of any Loan under Section
2.01, any outstanding Swingline Loans shall be repaid in full. Swingline Loans
with respect to a particular currency shall be made ratably (on a several and
not joint basis and calculated based on such Swingline Lender’s Swingline
Commitment to the total Swingline Commitments of all applicable Swingline
Lenders of such currency) by each applicable Swingline Lender of such currency.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Revolving Borrower may borrow, prepay and reborrow Swingline Loans.
Swingline Dollar Loans shall be ABR Borrowings; provided that the Administrative
Agent may request that a Swingline Loan be maintained as a Eurocurrency
Borrowing.


-30-

--------------------------------------------------------------------------------





(b)    To request a Swingline Borrowing:
(i)    in the case of a Swingline Dollar Loan to the Revolving Borrower, the
Revolving Borrower shall notify the Administrative Agent of such request (which
request shall be in writing or by telephone confirmed promptly by means of a
written Borrowing Request delivered to the Administrative Agent in a form
approved by the Administrative Agent and signed by the Revolving Borrower (it
being agreed no obligation to fund any Swingline Loan shall arise until the
later of (x) the required funding time set forth herein and (y) 30 minutes after
receipt of such written Borrowing Request), unless otherwise agreed to by the
Administrative Agent), not later than 2:30 p.m. (or such other time agreed to by
the Revolving Borrower and the applicable Swingline Lender), New York City time,
on the day of such proposed Swingline Loan, and
(ii)    in the case of a Swingline Foreign Currency Loan, the Revolving Borrower
shall notify the Administrative Agent of such request (which request shall be in
writing or by telephone confirmed promptly by means of a written Borrowing
Request delivered to the Administrative Agent in a form approved by the
Administrative Agent and signed by the Revolving Borrower (it being agreed no
obligation to fund any Swingline Foreign Currency Loan shall arise until the
later of (x) the required funding time set forth herein and (y) 30 minutes after
receipt of such written Borrowing Request), unless otherwise agreed to by the
Administrative Agent), not later than 10:00 a.m. (or such other time agreed to
by the Revolving Borrower and such Swingline Foreign Currency Lender), Local
Time, on the day of such proposed Swingline Foreign Currency Loan.
Each such notice shall be irrevocable and shall specify (A) the requested date
(which shall be a Business Day), (B) whether such Swingline Loan is to be a
Swingline Dollar Loan or a Swingline Foreign Currency Loan, (C) the amount of
the requested Swingline Borrowing, and (D) in the case of a Swingline Borrowing
denominated in a Foreign Currency, the Interest Period requested to be
applicable thereto, which shall be a period contemplated by clause (b) of the
definition of the term “Interest Period”. The Administrative Agent shall
promptly advise the applicable Swingline Lender or the Affiliate designated by
the applicable Swingline Lender for such Swingline Borrowing of any such notice
received. In the case of Swingline Foreign Currency Loans, the applicable
Swingline Foreign Currency Lenders and the Revolving Borrower shall agree upon
the interest rate applicable to such Swingline Foreign Currency Loan, provided
that if such agreement cannot be reached prior to 10:00 a.m., Local Time, or
such other time agreed to by the applicable Swingline Foreign Currency Lender
and the Revolving Borrower, then such Swingline Foreign Currency Loan shall not
be made. In addition to any other requirements for obtaining a Swingline Foreign
Currency Loan, the Revolving Borrower shall comply with all applicable legal and
regulatory requirements.
Any funding of a Swingline Loan by a Swingline Lender shall be made on the
proposed date thereof by 3:30 p.m., Local Time, to the account of the
Administrative Agent. The Administrative Agent will make such Swingline Loan
available to the Revolving Borrower by promptly crediting the amounts so
received, in like funds, to the account of the Revolving Borrower with the
Administrative Agent (or, in the case of a Swingline Borrowing made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank). The Administrative Agent shall
determine the procedures to be followed by the Swingline Foreign Currency
Lenders to ensure that the Dollar Equivalent of the aggregate principal amount
of the Swingline Foreign Currency Loans does not exceed the amount permitted by
Section 2.04(a) at the time any Swingline Foreign Currency Loan is made and to
ensure that the amount of Advances made does not exceed the amounts permitted by
Section 2.01(a), and each Swingline Foreign Currency Lender and the other
parties hereto agrees to abide by such procedures. If the Swingline Loans at any
time exceed any of the amounts permitted by Section 2.01(a) or


-31-

--------------------------------------------------------------------------------





2.04(a), the Revolving Borrower shall promptly prepay the relevant Swingline
Loans by the amount of such excess.
(c)    No Swingline Lender shall be responsible for the failure of any other
Swingline Lender to make the ratable portion of a Swingline Loan to be made by
such other Swingline Lender on the date of any Swingline Loan.
(d)    Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 p.m., New York City time (or 11:00 a.m. London time
in the case of any Swingline Foreign Currency Loan), on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the outstanding Swingline Loans. Such notice shall specify the aggregate
amount of such Swingline Loans in which the Lenders will participate, and such
Swingline Loans, if denominated in Foreign Currency, shall be converted to
Dollars and shall bear interest at the Alternate Base Rate plus the Applicable
Margin. Promptly upon receipt of such notice, the Administrative Agent will give
notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Adjusted Percentage of such Swingline Loan or Swingline Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Adjusted Percentage of
such Swingline Loan or Swingline Loans. Each Lender acknowledges and agrees that
its respective obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Revolving Borrower of any participations in any Swingline Loan acquired pursuant
to this paragraph (d), and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the applicable Swingline
Lender. Any amounts received by a Swingline Lender from the Revolving Borrower
(or other party on behalf of the Revolving Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to such Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Revolving Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Revolving Borrower of any default in the payment
thereof and the Revolving Borrower shall reimburse each Lender for any amounts
that may be due under Section 2.14, 2.16. 2.19 or any other term of this
Agreement.
(e)    Any Swingline Lender may be replaced at any time by written agreement
among the Revolving Borrower, the Administrative Agent, such Swingline Lender
and the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Revolving Borrower shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.12(a). From and after the effective date of any such replacement, (x)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be


-32-

--------------------------------------------------------------------------------





deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(f)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Revolving
Borrower and the Lenders, in which case, such Swingline Lender shall be replaced
in accordance with Section 2.04(e) above.
SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Revolving Borrower may request the issuance of Letters of Credit denominated in
Dollars or any Foreign Currency for its own account or the account of the
Company or any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Revolving
Borrower to, or entered into by the Revolving Borrower, the Company or a
Subsidiary with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. On the Closing Date, each
Existing Letter of Credit shall, without any further action by any party, be
deemed to have been issued as a Letter of Credit hereunder on the Closing Date
and shall for all purposes hereof be treated as a Letter of Credit under this
Agreement. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue any Letter of Credit (a) the
proceeds of which would be used in any manner that would result in a violation
of one or more policies of such Issuing Bank applicable to Letters of Credit
generally or (b) the issuance of which would conflict with any applicable laws.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Revolving Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the account party thereof (which shall
be the Revolving Borrower, the Company or a Subsidiary, and if the Company or a
Subsidiary then the Revolving Borrower and the Company or such Subsidiary shall
be jointly and severally liable with respect to all Obligations relating to such
Letter of Credit), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. The Revolving Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of the Company or the Subsidiaries inures
to the benefit of the Revolving Borrower, and that the Revolving Borrower’s
business derives substantial benefits from the businesses of the Company and
such Subsidiaries. In addition, if requested by the Issuing Bank, as a condition
to any such Letter of Credit issuance, the Revolving Borrower (and the Company
or applicable Subsidiary if such Letter of Credit is to be issued for the
account of the Company or a Subsidiary) shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of Letters of
Credit and/or shall submit a Letter of Credit application, in each case on the
Issuing Bank’s standard form (each, a “Letter of


-33-

--------------------------------------------------------------------------------





Credit Agreement”), in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Revolving
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed the aggregate LC Commitment, (ii) the aggregate undrawn amount
of all outstanding Letters of Credit issued by the applicable Issuing Bank at
such time plus (y) the aggregate amount of all LC Disbursements made such
Issuing Bank that have not yet been reimbursed by or on behalf of the Revolving
Borrower at such time shall not exceed such Issuing Bank’s LC Commitment
Sublimit, (iii) the Aggregate Revolving Credit Exposure shall not exceed the
Aggregate Commitments and (iv) the Revolving Credit Exposure of any Lender shall
not exceed its Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit may
provide for additional one year renewals (which shall in no event extend beyond
the date referred to in (ii) below) thereof subject to the approval of the
Administrative Agent prior to the time of such renewal) and (ii) the date that
is five Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Adjusted
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Revolving Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Revolving Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Revolving Borrower and the Company or any
applicable Subsidiary (if such Letter of Credit was issued for the account of
the Company or a Subsidiary) shall jointly and severally reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Revolving Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m. Local Time, on such date, or, if such
notice has not been received by the Revolving Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on (i) the Business Day
that the Revolving Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Revolving Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that the Revolving Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Revolving Borrower’s and
as applicable the Company’s or Subsidiary’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan. If the Revolving Borrower and as applicable the


-34-

--------------------------------------------------------------------------------





Company or a Subsidiary fail to make such payment when due, such amount, if
denominated in Foreign Currency shall be converted to Dollars and shall bear
interest at the Alternate Base Rate plus the Applicable Margin for ABR Revolving
Borrowings and the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Revolving Borrower and
as applicable the Company or a Subsidiary in respect thereof and such Lender’s
Applicable Adjusted Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Adjusted Percentage of the payment then due from the Revolving Borrower and as
applicable the Company or a Subsidiary, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Revolving Borrower or as applicable
the Company or a Subsidiary pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Revolving Borrower and as applicable the Company or a Subsidiary of
their obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Revolving Borrower’s and as applicable the
Company’s or a Subsidiary’s obligation to reimburse LC Disbursements as provided
in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Revolving Borrower’s or
as applicable the Company’s or a Subsidiary’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Revolving Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Revolving Borrower
and as applicable the Company or a Subsidiary to the extent permitted by
applicable law) suffered by the Revolving Borrower and as applicable the Company
or a Subsidiary that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole


-35-

--------------------------------------------------------------------------------





discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Revolving Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Revolving Borrower and as
applicable the Company or a Subsidiary of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Revolving Borrower or as applicable the Company or a Subsidiary
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Revolving Borrower or as applicable the Company or a Subsidiary reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the Revolving Borrower or as applicable the Company or
a Subsidiary fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Revolving Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Revolving Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(d). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. Subject to the appointment and
acceptance of a successor Issuing Bank, any Issuing Bank may resign as an
Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Revolving Borrower and the Lenders, in which case,
such Issuing Bank shall be replaced in accordance with this Section 2.05(i).
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Revolving Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Revolving Borrower and as applicable the Company or a
Subsidiary (with respect to any Letters of Credit issued for its account only,
jointly and severally with the Revolving Borrower) shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and


-36-

--------------------------------------------------------------------------------





unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Revolving Borrower or
as applicable the Company or a Subsidiary with respect to any Letters of Credit
issued for its account described in clause (h) or (i) of Section 7.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Revolving Borrower and as applicable
the Company or a Subsidiary under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Revolving Borrower’s and as
applicable the Company’s or a Subsidiary’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Revolving
Borrower and as applicable the Company or a Subsidiary for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Revolving
Borrower under this Agreement. If the Revolving Borrower and as applicable the
Company or a Subsidiary is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Revolving Borrower
or as applicable the Company or a Subsidiary within three Business Days after
all Events of Default have been cured or waived.
(k)    Additional Issuing Banks. From time to time, the Administrative Agent may
designate other Lenders (in addition to those set forth in the definition of
Issuing Bank) that agree (in their sole discretion) to act in such capacity and
are satisfactory to the Administrative Agent and the Revolving Borrower as
Issuing Banks. Each such additional Issuing Bank shall execute such agreements
requested by the Administrative Agent and shall thereafter be an Issuing Bank
hereunder for all purposes, provided that any such additional Issuing Bank shall
only issue such Letters of Credit as approved by the Administrative Agent (it
being understood such additional agreement may amend Schedule 2.01(b) without
the consent of any Lenders in order to reflect the LC Commitment of such
additional Issuing Bank).
(l)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each Fiscal
Quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
Fiscal Quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
SECTION 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders;


-37-

--------------------------------------------------------------------------------





provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Revolving Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Revolving Borrower maintained with the Administrative Agent (i) in such location
determined by the Administrative Agent, in the case of Loans denominated in
Dollars, or (ii) in London, in the case of Loans denominated in a Foreign
Currency and designated by the Revolving Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans and Swingline Dollar Loans made to
finance the reimbursement of a LC Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Revolving Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Revolving Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Revolving Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Revolving Borrower, the interest rate
applicable to ABR Loans, or in the case of each of clauses (i) and (ii) with
respect to Borrowings denominated in a Foreign Currency, a rate determined in a
customary manner in good faith by the Administrative Agent representing the cost
to the Administrative Agent of funding such Borrowing. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.07.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (it being understood all Borrowings in a Foreign Currency
shall be Eurocurrency Borrowings) and, in the case of a Eurocurrency Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Revolving Borrower may elect to convert such Borrowing to a
different Type, in the case of Borrowings denominated in Dollars, or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Revolving Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Foreign Currency Borrowings or Swingline Dollar
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Revolving Borrower
shall notify the Administrative Agent of such election (which election shall be
in writing unless otherwise agreed to by the Administrative Agent) by the time
that a Borrowing Request would be required under Section 2.03 if the Revolving
Borrower were requesting a Borrowing of the Type and denominated in the Foreign
Currency resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and by means
of a written Interest Election Request delivered to the Administrative Agent in
a form approved by the Administrative Agent and signed by the Revolving
Borrower.


-38-

--------------------------------------------------------------------------------





(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.”
If any such Interest Election Request does not specify the Type of the resulting
Borrowing and the resulting Borrowing is to be denominated in Dollars, then the
resulting Borrowing shall be an ABR Borrowing. If any such Interest Election
Request requests a Eurocurrency Borrowing but does not specify an Interest
Period, then the Revolving Borrower shall be deemed to have selected an Interest
Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Revolving Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing on or prior to the third
Business Day prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing (unless such
Borrowing is denominated in a Foreign Currency, in which case such Borrowing
shall be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration commencing on the last day of such Interest Period).
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Revolving Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency will, at
the expiration of the then current Interest Period, be automatically continued
as a Eurocurrency Borrowing with an Interest Period of one month’s duration.
SECTION 2.08.    Termination and Reduction/Increases of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Revolving Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an


-39-

--------------------------------------------------------------------------------





integral multiple of $10,000,000 and not less than $10,000,000 and (ii) the
Revolving Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, any circumstance set forth in clauses (i) through (iii) of
Section 2.01 would occur.
(c)    The Revolving Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Revolving Borrower pursuant to this Section shall be irrevocable; provided that
a notice of termination of the Commitments delivered by the Revolving Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice may be revoked by
the Revolving Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments under this Section 2.08 shall be made ratably among the Lenders in
accordance with their respective Commitments.
(d)    Subject to the conditions set forth below, the Revolving Borrower may,
upon at least ten (10) days (or such other period of time agreed to between the
Administrative Agent and the Revolving Borrower) prior written notice to the
Administrative Agent, increase the Aggregate Commitments from time to time,
either by designating a lender not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent and each Issuing Bank, which shall not be unreasonably
withheld) or by agreeing with an existing Lender that such Lender’s Commitment
shall be increased (thus increasing the Aggregate Commitments); provided that:
(i)    the amount of each such increase in the Aggregate Commitments shall not
be less than $10,000,000 (or such other minimum amount agreed to between the
Administrative Agent and the Revolving Borrower), and shall not cause the sum of
(x) the aggregate increases in the Commitments under this Section 2.08(d) plus
(y) the outstanding amount of all new term loans made under Section 2.06(b) of
the New Term Loan Credit Facility (or, if applicable the analogous provisions of
the Existing Term Loan Credit Agreement or the equivalent term in any successor
facility thereto) to exceed $500,000,000;
(ii)    the Revolving Borrower and any applicable Lender or lender not
theretofore a Lender, shall execute and deliver to the Administrative Agent, a
Lender Addition and Acknowledgement Agreement, in form and substance
satisfactory to the Administrative Agent and acknowledged by the Administrative
Agent, the Issuing Banks, the Swingline Lenders and the Revolving Borrower;
(iii)    no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;
(iv)    the interest rates paid with respect to the increased Revolving Loan
Commitment shall be identical to those payable with respect to the existing
Revolving Loan Commitment;
(v)    the initial Loans made under any such new or increased Commitments shall
be made pursuant to funding procedures then agreed to by the Revolving Borrower
and the Administrative Agent;


-40-

--------------------------------------------------------------------------------





(vi)    the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request; and
(vii)    a new Lender may not be the Company, the Revolving Borrower or any
Affiliate or Subsidiary of the Company or any other Ineligible Institution.
Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Administrative Agent shall, if such Lender Addition and
Acknowledgement Agreement has been completed and the other conditions described
in this Section 2.08 have been satisfied: (x) accept such Lender Addition and
Acknowledgement Agreement; (y) record the information contained therein in the
Register; and (z) give prompt notice thereof to the Lenders and the Revolving
Borrower and deliver to the Lenders a schedule reflecting the new Commitments.
The Lenders (new or existing) shall accept an assignment from the existing
Lenders, and the existing Lenders shall make an assignment to the new or
existing Lender accepting a new or increased Commitment, of a direct or
participation interest in each then outstanding Loan and Letter of Credit such
that, after giving effect thereto, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and facility and
letter of credit fees. The Revolving Borrower shall make any payments under
Section 2.15 resulting from such assignments.
(e)    The provisions of Section 2.08(d) shall supersede any provisions in
Section 2.17 or 9.02 to the contrary (including, for the avoidance of doubt,
provisions thereof relating to amendments to Section 9.02, Section 2.10, Section
2.17, and the definition of “Required Lenders”).
SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Revolving Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the date 30 days after such Swingline Loan is made or such
other date agreed to between the Revolving Borrower and the Swingline Lender.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Revolving Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, currency and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Revolving Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein;


-41-

--------------------------------------------------------------------------------





provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Revolving Borrower to repay the Loans in accordance with the terms of
this Agreement and, provided further that in the event of any conflict between
the entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section and the entries in the Register maintained pursuant to Section
9.04(b)(iv), the entries in the Register shall control.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Revolving Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in the form of Exhibit B hereto or such other form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.
SECTION 2.10.    Prepayment of Loans.
(a)    The Revolving Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
(b)    The Revolving Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) (which notice
shall be in writing unless otherwise agreed to by the Administrative Agent) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., Local Time, one Business Day
before the date of prepayment, or (iii) in the case of prepayment of any
Swingline Loan, not later than 11:00 a.m., Local time, on the date of
prepayment, or such other time agreed to by the Revolving Borrower and the
Swingline Lender. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(c)    In the event and on such occasion that the Aggregate Revolving Credit
Exposure exceeds (i) 105% of the Aggregate Commitments solely as a result of
currency fluctuations or (ii) the Aggregate Commitments (other than as a result
of currency fluctuations), the Revolving Borrower shall prepay Revolving
Borrowings or cash collateralize LC Exposure in an aggregate principal amount
sufficient to cause the Aggregate Revolving Credit Exposure to be less than or
equal to the Aggregate Commitments.
SECTION 2.11.    Additional Interest and Fees.
(a)    The Revolving Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment interest (the “Commitment Interest”), which
shall accrue at the Applicable Margin on the average daily unused portion of the
Commitments during the period from and


-42-

--------------------------------------------------------------------------------





including the Closing Date to but excluding the date on which such Commitment
terminates; provided that solely for the purposes of calculating the Commitment
Interest, Swingline Loans shall not be deemed to be a utilization of the
Commitments. Accrued Commitment Interest shall be payable in arrears on the last
Business Day of each March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any Commitment Interest accruing
after the date on which the Commitments terminate shall be payable on demand.
All Commitment Interest shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)    [Reserved].
(c)    The Revolving Borrower agrees to pay to the Administrative Agent for the
account of each applicable Lender, upfront fees equal to a percentage disclosed
in writing to such Lender by the Company and the Administrative Agent on or
prior to the Closing Date of the aggregate principal amount of such Lender’s
Commitment on the Closing Date.
(d)    The Revolving Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Revolving Borrower and the Issuing Bank (but which shall not exceed 0.125%)
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the last Business Day of each such month, commencing on the first
such date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(e)    The Revolving Borrower agrees to pay to the Lead Arrangers, the
Administrative Agent and the Syndication Agent fees payable in the amounts and
at the times separately agreed upon by them.
(f)    All additional interest and fees payable hereunder shall be paid on the
dates due, in immediately available funds in Dollars, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of Commitment Interest, upfront fees in clause (c)
above and participation fees, to the Lenders. Such additional interest and fees
paid shall not be refundable under any circumstances.


-43-

--------------------------------------------------------------------------------





SECTION 2.12.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(c)    Each Swingline Foreign Currency Loan shall bear interest as determined in
Section 2.04.
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Revolving Borrower hereunder is
not paid when due (after the expiration of any applicable grace or cure period),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling shall be
computed on the basis of a year of 365 days, (ii) interest on Borrowings
denominated in any other Foreign Currency for which it is required by applicable
law or customary to compute interest on the basis of a year of 365 days or, if
required by applicable law or customary, 366 days in a leap year, shall be
computed on such basis, and (iii) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.13.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing denominated in any currency:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable (including because the Screen Rate is
not available or published on a current basis), for the applicable currency and
such Interest Period; or


-44-

--------------------------------------------------------------------------------





(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making,
converting to, continuing or maintaining their Loans included in such Borrowing
for such Interest Period;
then the Administrative Agent shall give notice thereof to the Revolving
Borrower and the Lenders by telephone or telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Revolving Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing denominated in Dollars to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Borrowing
shall be converted to or continued as on the last day of the Interest Period
applicable thereto an ABR Borrowing, (ii) any outstanding Eurocurrency Borrowing
denominated in Dollars shall be converted, on the last day of the then-current
Interest Period, to an ABR Borrowing and (iii) any Borrowing Request or Interest
Election Request that requests a Eurocurrency Borrowing (or conversion or
continuation thereto) denominated in a Foreign Currency, shall be ineffective
and such Borrowing shall be made or maintained, as applicable, at a rate
determined in a customary manner in good faith by the Administrative Agent.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Revolving Borrower shall endeavor to establish an alternate rate of interest to
the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.13(b), only to the extent the Screen Rate for the applicable currency and such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
SECTION 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, compulsory loan, liquidity
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;


-45-

--------------------------------------------------------------------------------





(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Advance made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes) or that are franchise Taxes or branch
profits Taxes and (C) Taxes described in clauses (b)-(d) of the definition of
Excluded Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make, continue,
convert or maintain any such Loan) or to increase the cost to such Lender, such
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Revolving Borrower will pay to such
Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital, liquidity or insurance requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital, liquidity or insurance requirements adequacy), then from time to time
the Revolving Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Revolving Borrower and shall be conclusive
absent manifest error. The Revolving Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Revolving Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Revolving Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto


-46-

--------------------------------------------------------------------------------





(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Revolving Borrower pursuant to Section 2.18, then, in any such
event, the Revolving Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits of the
applicable currency of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Revolving Borrower and shall be conclusive absent manifest
error. The Revolving Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.16.    Withholding of Taxes; Gross-Up.
(a)    Each payment by any Loan Party under any Loan Document shall be made
without withholding for any Taxes, unless such withholding is required by
applicable law. If such withholding is required by applicable law (as determined
in the good faith discretion of the applicable Withholding Agent), then the
applicable Withholding Agent shall so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the applicable Loan Party shall be increased as necessary so that,
after such withholding has been made (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(b)    Payment of Other Taxes by the Revolving Borrower. The Revolving Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(d) shall be paid within 10 days
after the applicable Recipient delivers to the applicable Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of


-47-

--------------------------------------------------------------------------------





the amount so paid or payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Revolving Borrower and the Administrative Agent, at the
time or times reasonably requested by the Revolving Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Revolving Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Revolving Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by the Revolving Borrower or the Administrative
Agent as will enable the Revolving Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements, or in order to enable
the Revolving Borrower to comply with the provisions of Sections 891A, 891E,
891F and 891G of the (Irish) Taxes Consolidation Act, 1977. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (C) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Revolving Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.16(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Revolving Borrower
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.
(ii)    Without limiting the generality of the foregoing any Lender with respect
to the Revolving Borrower shall, (except in the case of (A) below, only if it is
legally eligible to do so), deliver to the Revolving Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Revolving Borrower and the Administrative Agent) on or prior to the date on
which such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W‑9 certifying
that such Lender is exempt from U.S. federal backup withholding Tax;


-48-

--------------------------------------------------------------------------------





(B)    in the case of a Non-U.S. Lender, executed originals of IRS Form W‑8BEN,
W‑8BEN‑E, W‑8ECI or W‑8IMY (together with any underlying attachments), as
applicable;
(C)    in the case of a Lender that is not resident in Ireland, if required to
obtain an exemption from Irish withholding Tax, authorization issued by the
Irish Revenue Commissioners permitting payment without deduction of withholding
Tax;
(D)    (x) any other form (together with any applicable supplementary
documentation) prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding Tax or, as the case may be, Irish
withholding Tax, together with such supplementary documentation necessary to
enable the Revolving Borrower or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld and/or (y) in the case of
Irish withholding Tax, confirmation that the applicable Lender satisfies one or
more of the exemptions from Irish withholding tax prescribed in Section 246(3)
of the (Irish) Taxes Consolidation Act, 1997; or
(E)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Revolving Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Revolving Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Revolving Borrower
or the Administrative Agent as may be necessary for the Revolving Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (E), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 2.16(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement


-49-

--------------------------------------------------------------------------------





of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all other obligations under any Loan Document.
(i)    Issuing Bank. For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Bank.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Unless otherwise specified, the Revolving Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.14, 2.15, 2.16 or 2.19, or otherwise) prior to 1:00 p.m., Local Time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Revolving Borrower by the Administrative Agent, except payments to be
made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16, 2.19 and 9.03 shall be made directly to the persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) fees, principal or interest in respect of any Loan shall be
made in the currency in which such Loan is denominated, (ii) reimbursement
obligations shall be made in the currency in which the Letter of Credit in
respect of which such reimbursement obligation exists is denominated or (iii)
any other amount due hereunder or under another Loan Document shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Revolving Borrower to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from the
Revolving Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Revolving Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due from the Revolving Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such


-50-

--------------------------------------------------------------------------------





participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Revolving Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph (c) shall apply). The Revolving Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Revolving Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Revolving Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Revolving Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Revolving Borrower will not make such payment, the
Administrative Agent may assume that the Revolving Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if the Revolving Borrower has not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as applicable, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate (or in the case of amounts not denominated in Dollars,
the Administrative Agent’s applicable cost of funds) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Revolving Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Revolving
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.14, or if the
Revolving Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder or is
otherwise a Defaulting Lender, or if any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 9.02 or any other


-51-

--------------------------------------------------------------------------------





provision of any Loan Document requires the consent of all or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent, then the Revolving Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Revolving Borrower shall have received the
prior written consent of the Administrative Agent, the Swingline lender and the
Issuing Bank, which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Revolving Borrower (in the case of all other amounts)
; (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment and delegation resulting
from any Lender becoming a Non-Extending Lender pursuant to Section 2.21, the
assignee shall be an Additional Commitment Lender and, upon the effectiveness of
any such assignment and delegation, such assignee shall be deemed to have
consented to the extension of the Maturity Date requested in the relevant
Extension Request (and, if such assignment and delegation shall become effective
after the relevant Extension Date, the Maturity Date with respect to such
Additional Commitment Lender (insofar as relating to the interests, rights and
obligations under this Agreement and the related Loan Documents so assigned and
delegated) shall automatically extend to the date specified in the relevant
Extension Request). A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Revolving Borrower to require such
assignment and delegation cease to apply.
SECTION 2.19.    Additional Reserve Costs.
(a)    For so long as any Lender is required to make special deposits with the
Bank of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans or Swingline
Foreign Currency Loans, such Lender shall be entitled to require the Revolving
Borrower to pay, contemporaneously with each payment of interest on each of such
Loans, additional interest on such Loan at a rate per annum equal to the
Mandatory Cost Rate calculated in accordance with the formula and in the manner
set forth in Exhibit C hereto.
(b)    For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Cost Rate) in respect of any of such
Lender’s Eurocurrency Loans and Swingline Foreign Currency Loans, such Lender
shall be entitled to require the Revolving Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.
(c)    Any additional interest owed pursuant to paragraph (a) or (b) above shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Revolving Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so


-52-

--------------------------------------------------------------------------------





notified to the Revolving Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Commitment Interest pursuant to Section 2.11(a) shall cease to accrue on
the unutilized portion of the applicable Commitment of such Defaulting Lender;
(b)    the Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) no non-Defaulting Lender’s Revolving Credit Exposures plus such
non-Defaulting Lender’s Applicable Adjusted Percentage of such Defaulting
Lender’s Swingline Exposure and LC Exposure exceeds such non-Defaulting Lender’s
Commitment provided, that subject to Section 9.18, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Revolving Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Revolving Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;
(iii)    if the Revolving Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Revolving
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(d) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and


-53-

--------------------------------------------------------------------------------





Section 2.11(d) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(d) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Revolving Borrower in accordance with Section
2.20(c), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
(e)    In the event that the Administrative Agent, the Revolving Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then (i) the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein such Lender will cease to be a Defaulting Lender;
provided, however, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of the Revolving Borrower or any
other party hereunder arising from such Lender’s having been a Defaulting
Lender, and the Revolving Borrower and such other party shall retain and reserve
any such claim, and (ii) the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
SECTION 2.21.    Extension of Maturity Date.
(a)    Request for Extension. The Revolving Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to each anniversary of the Closing Date
request (an “Extension Request”) that each Lender extend such Lender’s Maturity
Date (the “Applicable Maturity Date”) to the date that is one year after the
Applicable Maturity Date then in effect for such Lender (the “Existing Maturity
Date”) (the date of effectiveness of such extension, if granted pursuant to and
in accordance with this Section 2.21, the “Extension Date”); provided that (a)
each Lender shall be offered an opportunity to participate in such extension on
the same terms and conditions as each other Lender pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and (b)
only two Extension Requests may be requested hereunder.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15 days after the date on which the Administrative
Agent received the Revolving Borrower’s Extension Request (or such later date as
shall be acceptable to the Administrative Agent) (the “Lender Notice Date”),
advise the


-54-

--------------------------------------------------------------------------------





Administrative Agent whether or not such Lender agrees to such extension (each
applicable Lender that determines to so extend its Applicable Maturity Date, an
“Extending Lender”). Each Lender that determines not to so extend its Applicable
Maturity Date (a “Non-Extending Lender”), shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Lender Notice Date), and any Lender that does not advise the Administrative
Agent of any election on or before the Lender Notice Date shall be deemed to be
a Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that, notwithstanding anything herein to the contrary, no Lender shall have any
obligation whatsoever to agree to any request made by the Revolving Borrower for
extension of the Applicable Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Revolving Borrower of each applicable Lender’s determination under
this Section no later than the date that is 15 days prior to the applicable
Extension Date (or, if such date is not a Business Day, on the next preceding
Business Day).
(d)    Additional Commitment Lenders. The Revolving Borrower shall have the
right, but shall not be obligated, on or before the Applicable Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Lender” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each an “Additional Commitment Lender”) approved
by the Administrative Agent in accordance with the procedures provided in
Section 2.18(b), each of which applicable Additional Commitment Lenders shall
have entered into an Assignment and Assumption (in accordance with and subject
to the restrictions contained in Section 9.04, with the Company or replacement
Lender obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the Applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment on such date). Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Company (which notice shall
set forth such Lender’s new Applicable Maturity Date), to become an Extending
Lender. The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the Company but without the consent of any other Lenders.
(e)    Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
if (and only if) the total of the Commitments of the Lenders that have agreed in
connection with any Extension Request to extend the Applicable Maturity Date
plus (if applicable) the Commitments of the Additional Commitment Lender(s) that
shall have replaced any Non-Extending Lender as contemplated by paragraph (d)
above shall, in the aggregate, be at least 50% of the aggregate amount of the
Commitments in effect immediately prior to the Extension Date, then, effective
as of the Extension Date, the Applicable Maturity Date, but only with respect to
each Lender that has agreed to so extend its Commitment and (if applicable) each
Additional Commitment Lender that has replaced a Non-Extending Lender (and to
Commitments and Loans of each such Lender and Additional Commitment Lender),
shall be extended to the date that is one year after the then Applicable
Maturity Date; provided that the extension of the Applicable Maturity Date, and
the occurrence of the Extension Date, shall not be effective with respect to any
Extending Lender unless as of the Extension Date:
(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;


-55-

--------------------------------------------------------------------------------





(ii)    the representations and warranties of the Revolving Borrower set forth
in this Agreement are true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) on and as of the applicable Extension Date and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date); and
(iii) the Administrative Agent shall have received a certificate from the
Revolving Borrower signed by a Financial Officer of the Company (A) certifying
the accuracy of the foregoing clauses (i) and (ii) and (B) certifying and
attaching the resolutions, if any are otherwise required, adopted by the Company
and the Revolving Borrower approving or consenting to such extension.
(f)    Maturity Date for Non-Extending Lenders. Notwithstanding anything herein
to the contrary, on each Existing Maturity Date applicable to such Lender, (i)
to the extent of the Commitments and Loans not assigned to the Additional
Commitment Lenders, the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Company shall repay such Non-Extending
Lenders in accordance with Section 2.09 (and shall pay to such Non-Extending
Lenders all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Loans outstanding on such date (and pay
any additional amounts pursuant to Section 2.15) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentages and Applicable
Adjusted Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
applicable Revolving Credit Exposures (without regard to any minimum borrowing,
pro rata borrowing and/or pro rata payment requirements contained elsewhere in
this Agreement).
(g)    Letters of Credit; Swingline Loans. Notwithstanding anything herein to
the contrary, the “Availability Period” and the “Maturity Date” (without taking
into consideration any extension pursuant to this Section 2.21), as such terms
are used in reference to any Issuing Lender or any Letters of Credit issued by
such Issuing Lender or any Swingline Lender or any Swingline Loan made by such
Swingline Lender, may not be extended without the prior written consent of such
Issuing Lender and such Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Lender or Swingline Lender shall not have
consented to any such extension, (i) such Issuing Lender or Swingline Lender, as
applicable, shall continue to have all the rights and obligations of an Issuing
Lender or a Swingline Lender, as applicable, hereunder through the existing
Maturity Date (or the Availability Period determined on the basis thereof, as
applicable), and thereafter shall have no obligation to make any Swingline Loans
or to issue, amend, extend or renew any Letter of Credit (but shall, in each
case, continue to be entitled to the benefits of Sections 2.04, 2.05, 2.12,
2.14, 9.03 and 9.09, as applicable, as to Letters of Credit or Swingline Loans
issued or made prior to such time), and (ii) the Revolving Borrower (and the
Company or any Subsidiary that is a beneficiary under any Letter of Credit)
shall cause the LC Exposure attributable to Letters of Credit issued by such
Issuing Lender and the Swingline Exposure attributable to Swingline Loans made
by such Swingline Lender to be zero no later than the day on which such LC
Exposure or Swingline Exposure, as applicable, would have been required to have
been reduced to zero in accordance with the terms hereof without giving effect
to any effectiveness of the extension of any Applicable Maturity Date pursuant
to this Section (and, in any event, no later than such existing Maturity Date)).
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.17 or Section 9.02 to the contrary.
ARTICLE III

Representations and Warranties


-56-

--------------------------------------------------------------------------------





In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, the Revolving Borrower and the Company represent and warrant to each
Lender and the Administrative Agent, that the following statements are true,
correct and complete:
SECTION 3.01.    Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The execution and delivery of
the Loan Documents to which they are party, and the performance of the
obligations thereunder, are within each Loan Party’s corporate powers and have
been duly authorized by all necessary corporate, stockholder, shareholder and
other action. Each Loan Document has been duly executed and delivered by each
Loan Party party thereto and assuming due execution and delivery by all parties
other than the Loan Parties, constitutes a legal, valid and binding obligation
of each Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The execution and
delivery of the Loan Documents, and the performance of the obligations
thereunder (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (or are to be made within
any applicable grace period), (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries or its
assets, or , other than with respect to the Omega Surviving Debt, give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, except to the extent
such violation or default or Lien, could not, in the case of subparts (c) or (d)
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a)    The Company has, prior to the Closing Date, furnished to the Lenders the
Company’s (i) consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the Fiscal Year of the Company ended
December 31, 2016 and (ii) unaudited consolidated balance sheet and statements
of income, stockholders equity and cash flows as of and for each subsequent
Fiscal Quarter of the Company ending on April 1, 2017, July 1, 2017 and
September 30, 2017. To the Company and the Revolving Borrower’s knowledge, such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, except as may be indicated in the notes thereto and subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.
(b)    Other than as set forth in the SEC Documents, since December 31, 2016,
there has been no material adverse change in the business, assets, operations or
financial condition of the Company and its Subsidiaries, taken as a whole.


-57-

--------------------------------------------------------------------------------





SECTION 3.05.    Properties.
(a)    Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where such failure to have good title or valid leasehold
interests could not reasonably be expected to result in a Material Adverse
Effect. None of the assets of the Company or any of its Subsidiaries is subject
to any Lien other than Liens permitted under Section 6.02.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company and
the Revolving Borrower, threatened against or affecting the Company or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters and as set forth in the SEC Documents) or (ii) that
involve this Agreement.
(b)    Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07.    Compliance with Laws and Agreements. Except as set forth in the
SEC Documents and the Disclosed Matters, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
The Company has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable anti-money laundering laws and Sanctions.  Neither the
Company nor any of its Subsidiaries, or, to the Company’s best knowledge, any of
its directors, officers, or employees, is in violation in any material respect
of any applicable law, relating to anti-money laundering, anti-corruption
(including the FCPA and the United Kingdom Bribery Act of 2010)
(“Anti-Corruption Laws”) or counter-terrorism (including United States Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, the USA
PATRIOT Act; the United Kingdom Terrorism Act of 2000, the United Kingdom
Anti-Terrorism, Crime and Security Act of 2001, the United Kingdom Terrorism
(United Nations Measures) Order of 2006, the United Kingdom Terrorism (United
Nations Measures) Order of 2009 and the United Kingdom Terrorist Asset-Freezing
Act of 2010).  None of the Company, any of its Subsidiaries, nor to the
knowledge of the Company and the Revolving Borrower, any of their respective
officers, directors, or employees (a) have violated in any material respect,
within the 5 year period prior to


-58-

--------------------------------------------------------------------------------





the date of this Agreement, or are in violation of any applicable law that
relates to Sanctions, or (b) is an Embargoed Person.  None of the proceeds from
the Loans or Letters of Credit shall be used in any manner that directly or, to
the knowledge of the Company or any of its Subsidiaries, indirectly, violates
Anti-Corruption Laws and neither the Company nor any of its Subsidiaries shall
use the proceeds from the Loans or Letters of Credit directly, or to the
knowledge of the Company or any of the Subsidiaries, indirectly, or lent,
contributed or otherwise made available to any Person (a) to fund any activities
or business of or with any Person, or in any country or territory, that at the
time of such funding, is an Embargoed Person or Sanctioned Country, to the
extent that such transactions would be prohibited by applicable Sanctions or (b)
in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the credit facility hereunder).
SECTION 3.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Except as set forth in the SEC Documents and in the
Disclosed Matters, each of the Company and its Subsidiaries has timely (after
taking into account all available extensions) filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and/or Foreign Plan Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. Each
of the Company, the Subsidiaries and the ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Plans and the regulations and published interpretations thereunder and any
similar applicable non-U.S. law, except for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect. The excess of the
present value of all benefit liabilities under each Plan of the Company, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, over the value of the assets of such Plan could not
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. Each of the Company and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.11.    Disclosure. The Revolving Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions known to the
Revolving Borrower to which the Company or any of its Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
financial statements, certificates nor other reports or information furnished by
or on behalf of the Revolving Borrower to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material


-59-

--------------------------------------------------------------------------------





misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Company and the Revolving Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 3.12.    Use of Advances. The Revolving Borrower will use the proceeds
of the Advances to finance the Transactions and working capital and other
general corporate purposes. Neither the Company nor any of its Subsidiaries
extends or maintains, in the ordinary course of business, credit for the
purpose, whether immediate, incidental, or ultimate, of buying or carrying
Margin Stock. No part of the proceeds of any Advance will be used in any manner
that is in violation of any applicable law or regulation (including Regulations
U or X of the Board). After applying the proceeds of each Advance, Margin Stock
will not constitute more than 25% of the value of the assets of the Company and
its Subsidiaries on a consolidated basis that are subject to any provisions of
this Agreement that may cause the Advance to be deemed secured, directly or
indirectly, by Margin Stock.
SECTION 3.13.    Solvency. As of the Closing Date, the Company and its
Subsidiaries, on a consolidated basis (after giving effect to the Transactions),
(a) have property with fair value greater than the total amount of their debts
and liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair saleable value that
are greater than the amount that will be required to pay the total amount of
their debts and other liabilities, contingent, subordinated or otherwise, (c)
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as they become absolute and matured and (d) will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date hereof.
SECTION 3.14.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

Conditions
SECTION 4.01.    Closing Date. This Agreement shall become effective and the
obligation of the Lenders to make Loans and of the Issuing Bank to issue Letters
of Credit hereunder shall become effective on the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party that is party hereto either (i) a counterpart of each Loan
Document to which it is a party signed on behalf of such party (including the
Guaranty executed by the Company) or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart of each such Loan
Document.
(b)    The Administrative Agent shall have received the following favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of counsel covering such matters relating to the parties
hereto or this Agreement as the Administrative Agent may reasonably request:


-60-

--------------------------------------------------------------------------------





(i)    an opinion of A&L Goodbody Solicitor, Irish counsel to the Loan Parties;
and
(ii)    an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP New York
counsel to the Loan Parties.
(c)    a certificate (signed by a director or the company secretary) of each of
the Loan Parties (each an “Irish Certificate Provider”) attaching and certifying
as true and correct, (a) the certificates of incorporation, (b) memorandum and
articles of association and (c) board resolutions approving the entry into this
Agreement and the other Transactions and ancillary documentation and authorizing
their execution by persons specified in such resolution and certifying that (w)
that borrowing or guaranteeing the Commitments will not cause any borrowing,
guarantee or similar limits binding on such Irish Certificate Provider to be
exceeded, (x) certifying that for the purpose or use for which the finance,
which is the subject matter of the Loan Documents to which the Irish Certificate
Provider is a party, is being used does not include a purpose or use which is
prohibited by Section 82 of the Act or which would result in any Loan Document
to which the Irish Certificate Provider is a party (including without limitation
any guarantees and indemnities thereby created) contravening Section 82 of the
Act, (y) certifying that this Agreement does not constitute loans or quasi-loans
or credit transactions entered into by the Irish Certificate Provider to or for
the benefit of any of the directors of the Company or of the Company’s holding
company (or any person connected to such persons) which are prohibited by
Section 239 of the Act because the provisions of Section 243 apply, (d) a
specimen of the signature of each person authorized by the resolution referred
to in paragraph (c) above.
(d)    As of the Closing Date (i) no Default as of the Closing Date has occurred
and is continuing and (ii) the representations and warranties set forth in the
Loan Documents are true and correct in all material respects on and as of the
Closing Date as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties set forth in the Loan Documents shall
have been true and correct in all material respects as of such earlier date),
and the Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a senior officer of the Company and the Revolving
Borrower, certifying to such effect.
(e)    All fees, interest and other amounts due and payable on or prior to the
Closing Date by the Loan Parties to the Lead Arrangers and the Lenders under the
Loan Documents and under any fee letters among any such parties shall be paid,
including, to the extent invoiced by the relevant Person, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Loan Parties hereunder on the Closing Date.
(f)    The Administrative Agent shall have received, at least 2 Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to the Company and its Subsidiaries.
(g)    Substantially contemporaneously herewith on the Closing Date, (a) the
Existing Revolving Credit Agreement and the Existing Term Loan Credit Agreement
shall be terminated in full and any amounts outstanding thereunder shall be
repaid in full and (b) the Company and the Revolving Borrower shall have entered
into the New Term Loan Credit Agreement and borrowed up to €350,000,000
thereunder.


-61-

--------------------------------------------------------------------------------





(h)    The Administrative Agent shall have received a duly executed solvency
certificate (with respect to the Company and its Subsidiaries) from the chief
financial officer of the Company substantially in the form attached hereto as
Exhibit G.
(i)    To the extent any Loans are being made on the Closing Date, the
Administrative Agent shall have received a notice of borrowing in accordance
with Section 2.03.
The Administrative Agent shall notify the Revolving Borrower and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than solely to the extent constituting a
continuation of any Borrowing as a Eurocurrency Borrowing), and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit (in each case other
than on the Closing Date, which applicable conditions are set forth in Section
4.01), is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents to which they are party (other than the representations and
warranties set forth in Sections 3.04(b) and 3.06(a)) shall be true and correct
in all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, with the same effect as if made on and as of
such date (other than those representations and warranties that by their terms
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date);
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and
(c)    The Administrative Agent shall have received a notice of borrowing in
accordance with Section 2.03.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Revolving Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Revolving Borrower and the Company
covenant and agree with the Lenders that:


-62-

--------------------------------------------------------------------------------





SECTION 5.01.    Financial Statements; Ratings Change and Other Information. At
any time after the Closing Date, the Company and the Revolving Borrower will
furnish to the Administrative Agent:
(a)    within 100 days (or such earlier date as the Company may be required to
file its applicable annual report on Form 10-K by the rules and regulations of
the SEC giving effect to any extension thereunder) after the end of each Fiscal
Year of the Company ending after the Closing Date, its audited consolidated
balance sheet and related statements of operations, comprehensive income,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
if any, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit other than a “going concern” qualification pertaining to the
maturity of the Loans, the Commitments, the loans under the New Term Loan Credit
Facility, the Existing Notes or the Omega Surviving Debt, in each case occurring
within 12 months of the relevant audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as may be indicated in the notes thereto);
(b)    within 55 days (or such earlier date as the Company may be required to
file its applicable quarterly report on Form 10-Q by the rules and regulations
of the SEC giving effect to any extension thereunder) after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Company, beginning
with the first Fiscal Quarter ending after the Closing Date, its consolidated
balance sheet and related statements of operations, comprehensive income,
shareholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, if
any, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with, or within five Business Days after, any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.10 and 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt or its
cessation of, or its intent to cease, rating the Index Debt, written notice of
such rating change, cessation or intent to cease, as applicable; and


-63-

--------------------------------------------------------------------------------





(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual reports
containing such information, shall be available on the web site of the SEC at
http://www.sec.gov or on the Company’s web site at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Company and the Revolving
Borrower will furnish to the Administrative Agent prompt (upon receiving
knowledge thereof) written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03 or apply to any Subsidiary that is not a Significant Subsidiary.
SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could be reasonably expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance; Accounts. The Company
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted (except for disposition of assets
permitted under this Agreement), and (b) maintain, with financially sound and
reputable insurance


-64-

--------------------------------------------------------------------------------





companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.`
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company will take all action required by the Administrative Agent to permit
the Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the Company
will not change its Fiscal Quarters or Fiscal Year.
SECTION 5.07.    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including by
instituting and maintaining policies and procedures that are reasonably designed
to ensure continued compliance therewith, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans and Letters of Credit will be used only for the purposes described in
Section 3.12.  No part of the proceeds of any Loan or any Letter of Credit (i)
will be used, whether directly or indirectly, for any purpose or in any manner
that causes any Person to be in violation of Anti-Corruption Laws or otherwise
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X or (ii) will be used directly, or to the knowledge of the
Company or any of the Subsidiaries, indirectly, or lent, contributed or
otherwise made available to any Person (a) to fund any activities or business of
or with any Person, or in any country or territory, that at the time of such
funding, is an Embargoed Person or Sanctioned Country, to the extent that such
transactions would be prohibited by applicable Sanctions or (b) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the credit facility hereunder).
SECTION 5.09.    [Reserved].
SECTION 5.10.    Guarantees from Certain Additional Subsidiaries. At any time
after the Closing Date, the Company or the Revolving Borrower may, in its sole
discretion, cause any Subsidiary of the Company to guarantee the obligations of
the Revolving Borrower by delivering to the Revolving Borrower and the
Administrative Agent an executed Joinder Agreement and such customary
documentation reasonably requested by the Administrative Agent including
favorable opinions of counsel to such Subsidiary or the Revolving Borrower;
provided that in the event such Subsidiary is not organized in the United
States, any State thereof or the District of Columbia, the Administrative Agent
shall be reasonably satisfied with the jurisdiction of organization of such
Subsidiary.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Revolving
Borrower and the Company covenant and agree with the Lenders that:


-65-

--------------------------------------------------------------------------------





SECTION 6.01.    Non-Guarantor Subsidiary Indebtedness. The Company will not
permit any Non-Guarantor Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness existing on the date hereof and disclosed in the SEC
Documents and modifications, refinancing, refundings, renewals, replacements or
extensions of any such Indebtedness that do not increase the outstanding
principal amount thereof plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension;
(c)    Indebtedness resulting from loans permitted by Section 6.04;
(d)    Indebtedness pursuant to Permitted Securitization Transactions provided
that the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Company and all of its other Subsidiaries shall not exceed the greater of
$250,000,000 and 2.25% of Consolidated Total Assets (at the time of incurrence);
(e)    other Indebtedness in an aggregate amount not exceed an amount equal to
15% of Consolidated Total Tangible Assets (at the time of incurrence);
(f)    the Omega Surviving Debt;
(g)    Indebtedness arising pursuant to any transaction permitted by Section
6.09 in the event such transaction becomes subject to a recharacterization as a
loan or a transaction creating a security interest or other security device;
(h)    Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (A) such Indebtedness is incurred prior
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair, replacement or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (h) does not
exceed the greater of (x) $100,000,000 and (y) and 1.0% of Consolidated Total
Assets (at the time of incurrence), and any modifications, refinancing,
refundings, renewals, replacements or extensions of any such Indebtedness that
do not increase the outstanding principal amount thereof plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension.
(i)    Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft or related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
(j)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred


-66-

--------------------------------------------------------------------------------





in the ordinary course of business, including guarantees or obligations of any
Subsidiary with respect to letters of credit, bank guarantees or similar
instruments supporting such obligation, in each case, not in connection with
Indebtedness for money borrowed;
(k)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Section 7.01;
(l)    [Reserved];
(m)    Indebtedness in respect of credit card obligations, netting services,
overdraft protections and similar arrangements in each case in connection with
deposit accounts in each case in the ordinary course of business;
(n)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
(o)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, after giving effect on a pro forma
basis to such guarantee, investment, loan or advance, the Leverage Ratio as of
the most recently ended fiscal quarter for which financial statements have been
delivered shall not exceed the amount permitted under Section 6.10 at the time
of determination, and any modifications, refinancing, refundings, renewals,
replacements or extensions of any such Indebtedness that do not increase the
outstanding principal amount thereof plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension;
(p)    Indebtedness arising under overdraft facilities in an aggregate amount
not to exceed the greater of $250,000,000 and 2.25% of Consolidated Total Assets
(at the time of incurrence); and
(q)    All premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    Liens on any property or asset of the Company or any Subsidiary thereof
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary thereof and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, as reduced from
time to time;
(c)    Precautionary UCC or similar filings with respect to operating leases of
the Company or any Subsidiary thereof;


-67-

--------------------------------------------------------------------------------





(d)    Liens on assets of Subsidiaries solely in favor of the Company or any of
its Subsidiaries as secured party and securing Indebtedness owing by a
Subsidiary to the Company or another Subsidiary;
(e)    [Reserved];
(f)    Liens securing Indebtedness of the Company and its Subsidiaries permitted
to be incurred pursuant to Section 6.01(h) to finance the acquisition of fixed
or capital assets, provided that (i) such Liens shall be created within 270 days
after the acquisition of such fixed or capital assets, (ii) such Liens do not
encumber any property other than the property financed by such Indebtedness and
(iii) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed 100% of the purchase price of such property;
(g)    Liens (in addition to the Liens permitted elsewhere in this Section 6.02)
on assets of the Company and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 7.5% of Consolidated Total Tangible
Assets, provided that such Liens assumed or created in connection with an
Additional Acquisition after the Closing Date may secure Indebtedness in an
aggregate amount of up to $50,000,000 in excess of 7.5% of Consolidated Total
Tangible Assets (at the time of incurrence) for a period of time not to exceed
60 days after any such Additional Acquisition;
(h)    Liens in favor of the Issuing Bank on cash collateral securing the
obligations of a Defaulting Lender to fund risk participations thereunder;
(i)    Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of Subsidiaries that are not Loan Parties assumed or created in
connection with an Additional Acquisition after the Closing Date and not created
in contemplation of such Additional Acquisition (or extending to any assets not
so acquired pursuant to such Additional Acquisition and encumbered as of the
date of such Additional Acquisition) and securing Indebtedness in the aggregate
less than an amount equal to 10% of Consolidated Total Tangible Assets, provided
that such Liens may secure Indebtedness in an aggregate amount of up to
$50,000,000 in excess of 10% of Consolidated Total Tangible Assets (at the time
of incurrence) for a period of time not to exceed 60 days after any such
Additional Acquisition;
(j)    any transaction permitted by Section 6.09, including any Liens on the
assets that are the subject of such transaction in the event such transaction
becomes subject to a recharacterization as a loan or a transaction creating a
security interest or other security device;
(k)    rights of setoff and similar arrangements and Liens in favor of
depository and securities intermediaries as a matter of law or in the ordinary
course of business under customary general terms and conditions, to secure
obligations owed in respect of card obligations or any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds and fees and similar amounts
related to bank accounts or securities accounts (including Liens securing
letters of credit, bank guarantees or similar instruments supporting any of the
foregoing);
(l)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.04 or (ii) consisting of
an agreement to dispose of any property in a disposition permitted under this
Agreement including customary rights and restrictions contained in such
agreements;


-68-

--------------------------------------------------------------------------------





(m)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or any Subsidiary or (ii) secure any
Indebtedness;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(o)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Loan Party or any
Subsidiary in the ordinary course of business;
(q)    Liens deemed to exist in connection with repurchase agreements permitted
under Section 6.04;
(r)    rights of setoff relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;
(s)    ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;
(t)    Liens on equipment owned by the Company or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;
(u)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a joint venture;
(v)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds of any Person securing such Person’s obligations in
respect of banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;
(w)    Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers; and
(x)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unpaid insurance premiums under the
insurance policy related to such insurance premium financing arrangement.
Notwithstanding the above, the Company and the Revolving Borrower will, if it or
any of the Company’s Subsidiaries shall create any Lien upon any of its property
or assets, whether now owned or hereafter acquired, in favor of any of the
holders of the Existing Notes or lenders under the New Term Loan Credit Facility
(unless prior written consent of the Required Lenders to the creation thereof
shall have been obtained), make or cause to be made effective a provision
whereby the Obligations will be secured by such Lien equally and ratably with
any and all other Indebtedness thereby secured.


-69-

--------------------------------------------------------------------------------





SECTION 6.03.    Fundamental Changes. The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing (i) any Person may
merge into the Company or the Revolving Borrower in a transaction in which the
Company or the Revolving Borrower, as applicable, is the surviving corporation,
(ii) any Person (other than the Company or the Revolving Borrower) may merge
into any Subsidiary (other than the Revolving Borrower) in a transaction in
which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Company or to another
Subsidiary and (iv) any Subsidiary (other than the Revolving Borrower) may
liquidate or dissolve if the Company and the Revolving Borrower determine in
good faith that such liquidation or dissolution is in the best interests of the
Company and the Revolving Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary of the Company and the Revolving Borrower immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary of the Company and the Revolving Borrower prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or make any Additional Acquisition (each an “Investment”), except:
(a)    Permitted Investments;
(b)    Investments, loans and advances existing on the date hereof and set forth
in Schedule 6.04, and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;
(c)    Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;
(d)    Investments, loans or advances made by the Company or any Subsidiary to
the Company or any Subsidiary;
(e)    Additional Acquisitions, provided that, before and after giving pro forma
effect thereto (as of the end of the most recently ended Fiscal Quarter of the
Company), no Default exists or would be caused thereby;
(f)    Guarantees (i) by the Company or any Subsidiary of Indebtedness of the
Company or any Subsidiary that is a Guarantor, (ii) by any Subsidiary that is
not a Guarantor of any Indebtedness of any Subsidiary or (iii) of any of the
Obligations;
(g    Guarantees, Investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of 15% of Consolidated Total Assets (at the time of
incurrence) in the aggregate;
(h)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of


-70-

--------------------------------------------------------------------------------





business, and (ii) Investments (including debt obligations and Equity Interests)
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business or received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(i)    Investments in Swap Agreements in the ordinary course of business and not
for speculative purposes;
(j)    any Investment; provided that no Event of Default has occurred and is
continuing at the time such Investment is made;
(k)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;
(l)    Investments to the extent that payment for such Investments is made
solely with Equity Interests of the Company; and
(m)    lease, utility and similar deposits in the ordinary course of business.
It is acknowledged and agreed that any Guarantees permitted by clauses (f) and
(g) above, to the extent such Guarantee constitutes Indebtedness, are subject to
compliance with any applicable limitations in Section 6.01.
SECTION 6.05.    [Reserved].
SECTION 6.06.    Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company or any
Subsidiary may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for present or former officers, directors,
consultants or employees of the Company and its Subsidiaries in an amount not to
exceed $25,000,000 in any fiscal year (with any unused amount of such base
amount available for use in the next succeeding fiscal year), so long as no
Event of Default under clauses (a), (b), (h) or (i) of Section 7.01 has occurred
or is continuing, (d) repurchases of Equity Interests in any Loan Party or any
Subsidiary deemed to occur upon exercise of stock options, warrants or other
securities convertible into or exercisable for Equity Interests of the Company,
(e) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Equity Interests of the Company and (f) the
Company may make Restricted Payments with respect to its Equity Interests so
long as no Default exists or would be caused thereby. For the avoidance of
doubt, any reduction in share capital or share premium with respect to the
Equity Interests of the Company or any of its Subsidiaries in connection with a
Restricted Payment permitted pursuant to this Section 6.06 shall be permitted.  
SECTION 6.07.    Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions


-71-

--------------------------------------------------------------------------------





between or among the Company and its Subsidiaries not involving any other
Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants, employees and members of the Boards
of Directors of the Company or such Subsidiary, (d) loans and advances to
officers, directors, consultants and employees in the ordinary course of
business, (e) Restricted Payments and other payments permitted under Section
6.06, (f) employment, incentive, benefit, consulting and severance arrangements
entered into (i) in the ordinary course of business or (ii) set forth on
Schedule 6.07, (g) the issuance of Equity Interests of the Company and the
granting of registration or other customary rights in connection therewith, (m)
transactions effected as part of a Permitted Securitization Transaction and (o)
transactions approved by the Audit Committee of the board of Directors of the
Company in accordance with the Company’s policy regarding related party
transactions in effect from time to time.
SECTION 6.08.    [Reserved].
SECTION 6.09.    Disposition of Assets. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of, whether in one or a series of transactions, all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole.
SECTION 6.10.    Leverage Ratio. (i) Beginning with the Fiscal Quarter ended on
or about March 31, 2018, the Company will not permit the Leverage Ratio to
exceed 4.0 to 1.0 as of the last day of any such Fiscal Quarter of the Company
and (ii) beginning with the Fiscal Quarter ended on or about September 30, 2018,
the Company will not permit the Leverage Ratio to exceed 3.75 to 1.0 as of the
last day of any Fiscal Quarter of the Company; provided that during a Fiscal
Quarter in which a Qualified Acquisition has occurred and for the four following
Fiscal Quarters, such limit will be increased so that the Company will not
permit the Leverage Ratio to exceed 4.0 to 1.0 as of the last day of any such
Fiscal Quarter of the Company; provided further that such increase may not occur
with respect to more than three (3) Qualified Acquisitions during the term of
this Agreement.
SECTION 6.11.    Interest Coverage Ratio. On and at any time after the Closing
Date, beginning with the first Fiscal Quarter after the Closing Date, the
Revolving Borrower will not permit the Interest Coverage Ratio to be less than
3.0 to 1.0 as of the end of any Fiscal Quarter of the Company.
ARTICLE VII

Events of Default
SECTION 7.01.    Events of Default.
If any of the following events (“Events of Default”) shall occur:
(a)    the Revolving Borrower shall fail to pay any principal of any Loan or
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;


-72-

--------------------------------------------------------------------------------





(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to the Company and
the Revolving Borrower’s existence), 5.06 (with respect to inspection rights),
5.08, 6.01, 6.02, 6.03, 6.04, 6.06, 6.07, 6.10 or 6.11;
(e)    any Revolving Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Revolving
Borrower (which notice will be given at the request of any Lender);
(f)    the Company or any Significant Subsidiary shall fail to pay Material
Indebtedness at the stated final maturity thereof (after giving effect to any
applicable grace periods);
(g)    any event or condition occurs that results in Material Indebtedness
(other than Omega Surviving Debt) of the Company or any Significant Subsidiary
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, the appointment of an
examiner or other relief in respect of the Company or any Significant Subsidiary
(or for purposes of Section 2.05, any other Subsidiary with respect to which
Letters of Credit have been issued hereunder) or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, examiner, conservator or
similar official for the Company or any Significant Subsidiary (or for purposes
of Section 2.05, any Subsidiary with respect to which Letters of Credit have
been issued hereunder) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a


-73-

--------------------------------------------------------------------------------





general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(i)    the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate Dollar Equivalent amount in excess of $125,000,000 (to the extent
due and not covered by insurance as to which the relevant insurance company has
not been denied coverage) shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 60 consecutive days during which execution shall not be paid, bonded
or effectively stayed
(l)    an ERISA Event or a Foreign Plan Event shall have occurred that, when
taken together with all other ERISA Events and/or Foreign Plan Events, if any,
could reasonably be expected to result in a Material Adverse Effect;
(m)    any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or a Loan Party shall deny that it has any further liability under any
Loan Document to which it is a party, or shall give notice to such effect; or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Company
or the Revolving Borrower described in clause (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Revolving Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Revolving Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Revolving Borrower, (iii) require
that the Revolving Borrower provide cash collateral as required in Section
2.05(j), and (iv) exercise on behalf of itself, the Lenders and the Issuing
Banks all rights and remedies available to it, the Lenders and the Issuing Banks
under the Loan Documents and applicable law; and in case of any event with
respect to the Company or the Revolving Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Revolving Borrower accrued hereunder, shall
automatically become due and payable, and the obligation of the Revolving
Borrower to cash collateralize the LC Exposure as provide in clause (iii) above
shall automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Revolving Borrower.
SECTION 7.02.    Application of Payments.
Notwithstanding anything herein to the contrary, following the occurrence and
during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Revolving


-74-

--------------------------------------------------------------------------------





Borrower or the Required Lenders, all payments received on account of the
Obligations shall, subject to Section 2.20, shall be applied by the
Administrative Agent as follows:
(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 9.03 and amounts payable to the
Administrative Agent in its capacity as such pursuant to Section 2.11(c));
(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel payable under Section 9.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;
(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;
(iv)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Revolving Borrower pursuant to Section 2.05 or 2.20, ratably among the Lenders
and the Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.05 or 2.20, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed in
accordance with this clause (iv);
(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and
(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Revolving Borrower or as otherwise required by
law.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
ARTICLE VIII

The Agents


-75-

--------------------------------------------------------------------------------





SECTION 8.01.    Appointment.
(a)    In order to expedite the transactions contemplated by this Agreement, (i)
JPMorgan Chase Bank, N.A. (and its successors and assigns) is hereby appointed
to act as Administrative Agent, (i) each lending institution set forth in the
definition of “Issuing Bank” is hereby appointed to act as an Issuing Bank, (ii)
each of HSBC Bank USA, N.A. and Wells Fargo Bank, National Association is hereby
appointed to act as a Syndication Agent, (iii) each of Bank of America, N.A.,
Barclays Bank PLC, Citibank, N.A. Credit Suisse AG, Cayman Islands Branch and
Deutsche Bank Securities Inc. are hereby appointed to act as a Documentation
Agent. Each of the Lenders and each assignee of any such Lender hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or assignee and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof and of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders and each Issuing Bank, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders and such Issuing Bank
all payments of principal of and interest on the Loans, all payments in respect
of LC Disbursements and all other amounts due to the Lenders and such Issuing
Bank hereunder, and promptly to distribute to each Lender or such Issuing Bank
its proper share of each payment so received; (b) to give notice on behalf of
each of the Lenders of any Event of Default specified in this Agreement of which
the Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Revolving Borrower pursuant to this Agreement as
received by the Administrative Agent. Upon receipt by the Administrative Agent
of any of the reports, notices or certificates required to be delivered by the
Revolving Borrower under Section 5.01 (other than Section 5.01(f)) or 5.02, the
Administrative Agent shall promptly deliver the such reports, notices or
certificates to the Lenders.
(b)    Neither any of the Agents nor any of their respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Revolving Borrower of any of the terms, conditions, covenants
or agreements contained in any Loan Document. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Revolving Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
under Article IV. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to the Revolving Borrower or
any other Loan Party or any other party hereto on account of the failure, delay
in performance or breach by, or as a result of information provided by, any
Lender or Issuing Bank of any of its obligations hereunder or to any Lender or
Issuing Bank on account of the failure of or delay in performance or breach by
any other


-76-

--------------------------------------------------------------------------------





Lender or Issuing Bank or the Revolving Borrower or any other Loan Party of any
of their respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. Each Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.
(c)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, the Revolving Borrower, any Subsidiary or any other Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Company, the Revolving Borrower, any Subsidiary, any Lender or any Issuing
Bank as a result of, any determination of the Revolving Credit Exposure, any of
the component amounts thereof or any portion thereof attributable to each Lender
or Issuing Bank, or any Exchange Rate or Dollar Equivalent.
(d)    Without limiting the other provisions of this Article VIII, the
Administrative Agent (i) may treat the payee of any promissory note as its
holder until such promissory note has been assigned in accordance with Section
9.04, (ii) may rely on the Register to the extent set forth in Section 9.04(b),
(iii) may consult with legal counsel (including counsel to the Revolving
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or Issuing Bank and shall not
be responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the


-77-

--------------------------------------------------------------------------------





issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).
SECTION 8.02.    Nature of Duties.
(a)    The Lenders hereby acknowledge that no Agent shall be under any duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Lenders. The Lenders further acknowledge and agree that so long as
an Agent shall make any determination to be made by it hereunder or under any
other Loan Document in good faith, such Agent shall have no liability in respect
of such determination to any person. Notwithstanding any provision to the
contrary elsewhere in this Agreement, (i) no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent and (ii) none of the Syndication
Agents, Documentation Agents, lead bookrunners or Lead Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, Swingline Lender or an
Issuing Bank hereunder. Without limiting the generality of the foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or Issuing Bank other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and the transactions contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(b)    (i) The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties.
(ii)    The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a


-78-

--------------------------------------------------------------------------------





final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
(c)    No Agent or Lead Arranger shall have obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.
(d)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Revolving Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
(e)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Revolving Borrower’s rights to consent pursuant to and subject
to the conditions set forth in this Article, none of the Revolving Borrower or
any Subsidiary shall have any rights as a third party beneficiary under any such
provisions.
SECTION 8.03.    Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Revolving Borrower as set forth in this
Section 8.03. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor with the consent of the Revolving Borrower (not to
be unreasonably withheld or delayed). If no successor shall have been so
appointed by the Required Lenders and approved by the Revolving Borrower and
shall have accepted such appointment within 45 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of
Lenders the with the consent of the Revolving Borrower (not to be unreasonably
withheld or delayed and provided such consent shall not be required if an Event
of Default has occurred and is continuing), appoint a successor Agent which
shall be a bank with an office in New York, New York and an office in London,
England (or a bank having an Affiliate with such an office) having a combined
capital and surplus (including its parent company) having a Dollar Equivalent
that is not less than $500,000,000 or an Affiliate of any such bank. Upon the
acceptance of any


-79-

--------------------------------------------------------------------------------





appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.
SECTION 8.04.    Each Agent in its Individual Capacity. With respect to the
Loans made by it hereunder, each Agent in its individual capacity and not as
Agent shall have the same rights and powers as any other Lender or Issuing Bank
and may exercise the same as though it were not an Agent, and the Agents and
their Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Revolving Borrower or any of its Subsidiaries or
other Affiliates thereof as if it were not an Agent and without any duty to
account therefor to the Lenders or the Issuing Banks. The terms “Issuing Banks,”
“Lenders,” “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable.
SECTION 8.05.    Indemnification. Each Lender agrees (a) to reimburse the Agents
and their Related Parties, on demand, in the amount of its pro rata share (based
on its Commitments hereunder (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans and participations in LC Disbursements, as
applicable)) of any reasonable expenses incurred for the benefit of the Lenders
by the Agents, including counsel fees and compensation of agents and employees
paid for services rendered on behalf of the Lenders, which shall not have been
reimbursed by the Revolving Borrower and (b) to indemnify and hold harmless each
Agent and any of their Related Parties, on demand, in the amount of such pro
rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Revolving Borrower, provided that no Lender shall be liable to an Agent or any
of their Related Parties for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of such
Agent or such Related Party, as the case may be.
SECTION 8.06.    Lack of Reliance on Agents. Each Lender further represents that
it is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Agents or any Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company, the
Revolving Borrower and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. Each Lender, by
delivering its signature page to this Agreement on the Closing Date, or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Closing Date.


-80-

--------------------------------------------------------------------------------





SECTION 8.07.    Designation of Affiliates. The Administrative Agent, any
Swingline Lender and any Issuing Bank shall be permitted from time to time to
designate one of its Affiliates (which includes any branches of the
Administrative Agent, any Swingline Lender, any Issuing Bank or any of their
Affiliates) to perform the duties to be performed by the Administrative Agent,
any Swingline Lender and any Issuing Bank hereunder with respect to Loans,
Borrowings or Letters of Credit denominated in Foreign Currencies or with
respect to any other matters under the Loan Documents. The provisions of this
Article VIII shall apply to any such Affiliate mutatis mutandis.
SECTION 8.08.    [Reserved]
SECTION 8.09.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Revolving Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such


-81-

--------------------------------------------------------------------------------





Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Agent
and each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Revolving Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent, each Agent and each Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, each Agent and each Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent, each Agent and each Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.


-82-

--------------------------------------------------------------------------------





(d)    As used herein the following terms have the following meanings:
(i)    “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan.”
(ii)    “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices.
(a)    Subject to paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(i)    if to the Revolving Borrower or the Company:
c/o Perrigo Company PLC
The Treasury Building
Grand Canal Street Lower
Dublin 2, Ireland
Attention: Lou Cherico, Corporate Treasurer
E-mail: lou.cherico@perrigo.com;
(ii)    if to the Administrative Agent, to it at:
JPMorgan Chase Bank, N.A.
10 South Dearborn
Floor L2
Chicago, IL 60603
Attention: Nanette Wilson
Phone: 1-312-385-7084
Fax: 1-844-490-5663
Email: Nanette.wilson@jpmorgan.com
In the case of any matter relating to an Advance denominated in a Foreign
Currency, with a copy to:
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP, United Kingdom
Attention:  Agent
Fax:  +44-207-777-2360
Email:  loan_and_agency_London@jpmorgan.com


-83-

--------------------------------------------------------------------------------





(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(iv)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(b)    (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Revolving Borrower or the Company may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    (i) Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
other Lenders by posting the Communications on DebtDomain, Intralinks™,
Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Although any Electronic System used by the Administrative Agent and its
primary web portal are secured with generally applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a user ID/password authorization system) and
any such Electronic System is secured through a per-deal authorization method
whereby each user may access such Electronic System only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks, the Company and the
Revolving Borrower acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks, the Company and the Revolving Borrower
hereby approves distribution of the Communications through any Electronic System
used by the Administrative Agent and understands and assumes the risks of such
distribution.
(iii)    Any Electronic System used by the Administrative Agent and the
Communications are provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Communications
or the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Electronic Systems and the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Revolving Borrower
or the other Loan Parties, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Revolving Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of communications through the
internet or an Electronic System.
(iv)    “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System. “Electronic System” means any electronic system, including
e-mail, e-fax, Intralinks®, ClearPar®,


-84-

--------------------------------------------------------------------------------





Debt Domain, Syndtrak and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.
(v)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Electronic System used by the Administrative Agent shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender and Issuing Bank agrees (i) to notify the Administrative
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s or Issuing Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.
(vi)    Each of the Lenders, each of the Issuing Banks, the Company and the
Revolving Borrower agrees that the Administrative Agent may, but (except as may
be required by applicable law) shall not be obligated to, store the
Communications on the Electronic System used by the Administrative Agent in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.
(vii)    Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by any Agent, Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Revolving Borrower therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agent, Lender
or Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Subject to Sections 2.13(b), 2.21 and 9.02(d), neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Revolving Borrower and
the Required Lenders or by the Revolving Borrower and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender or modify the currency of any
Commitment or currency in which a Lender is required to make a Loan without the
written consent of such Lender directly affected thereby, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or (c), 2.20 or 7.02 in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender directly affected thereby (it being understood and agreed
that (x) any increase in the total


-85-

--------------------------------------------------------------------------------





Commitments and related modifications approved by each Lender increasing any of
its Commitments and by the Required Lenders shall not be deemed to alter the
manner in which payments are shared or alter any other pro rata sharing of
payments and (y) any “amend-and-extend” transaction that extends the Maturity
Date only for those Lenders that agree to such an extension (which extension may
include increased pricing and fees for such extending Lenders, and which
extension shall not apply to those Lenders that do not approve such extension)
shall not be deemed to alter the manner in which payments are shared or alter
any other pro rata sharing of payments), (v) release all or substantially all
Guarantors from their obligations under any Guaranty, except to the extent
permitted hereunder (whether pursuant to any sale or other transfer of the
relevant Guarantor permitted hereunder or as otherwise permitted hereunder) or
with the consent of all the Lenders or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly affected thereby;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any other Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such other Agent, such Issuing Bank or the Swingline
Lender, as the case may be.
(c)    Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded, in each case except as provided in
Section 2.20(b).
(d)    If the Administrative Agent and the Revolving Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Revolving Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect; provided that (x) prior written notice of
such proposed amendment, modification or supplement shall be given to the
Lenders and (y) the Required Lenders do not object to such amendment,
modification or supplement in writing to the Administrative Agent within five
Business Days of such notice.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Revolving Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Lead Arrangers, Administrative Agent, the Syndication
Agents, the Documentation Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Lead Arrangers,
Administrative Agent, the Syndication Agents and the Documentation Agents, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable out-of-pocket
expenses incurred by the Lead Arrangers, Agents, the Issuing Banks or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for any Lead Arranger, Agent, Issuing Bank or Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided that the


-86-

--------------------------------------------------------------------------------





obligation to pay fees, disbursements and other charges of legal counsel shall
be limited to the fees, disbursements and other charges of one counsel to the
Administrative Agent, the Syndication Agents, the Lead Arrangers, the
Documentation Agents, the Issuing Banks and all Lenders and one additional Irish
counsel to the Administrative Agent, the Syndication Agents, the Lead Arrangers,
the Documentation Agents, the Issuing Banks and all Lenders (and, if reasonably
necessary, of one additional local counsel in any other relevant jurisdiction)
(and in the case of any actual or perceived conflict, an additional conflicts
counsel with respect to each of the above).
(b)    The Revolving Borrower shall indemnify each Lead Arranger, Agent, Issuing
Bank and Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or any transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether brought by any Loan Party or any other Person, or in
any other way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it under this Agreement or any other
Loan Document; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or its controlled affiliates, directors,
officers, employees, advisors, agents or other representatives, (ii) such
Indemnitee’s or such controlled affiliate, director, officer, employee, advisor,
agent or other representative’s material breach of its obligations under this
Agreement or the other Loan Documents or (iii) any dispute solely among
Indemnified Persons other than claims against any Lead Arranger in its capacity
as such or in fulfilling its role as Administrative Agent or any similar role
under this Agreement or the other Loan Documents or claims arising out of any
acts or omissions on the part of the Revolving Borrower, the Company or any of
their respective Related Parties. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials obtained through any information transmission system in connection
with the Loan Documents or the transactions contemplated thereby unless
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
(c)    Each Lender severally agrees to pay any amount required to be paid by the
Revolving Borrower under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, each Issuing Bank and each Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to
the extent not reimbursed by the Revolving Borrower and without limiting the
obligation of the Revolving Borrower to do so), ratably according to their
respective Applicable Percentage in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans


-87-

--------------------------------------------------------------------------------





shall have been paid in full, ratably in accordance with such Applicable
Percentage immediately prior to such date), from and against any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
(d)    To the extent permitted by applicable law, the Revolving Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Revolving Borrower of any
obligation it may have to indemnify an Indemnitee against for special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Revolving Borrower may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Revolving Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit or Swingline
Lender that makes any Swingline Loan), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:






-88-

--------------------------------------------------------------------------------





(A)    the Revolving Borrower, provided that (x) no consent of the Revolving
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under clauses (a), (b), (h),
(i) or (j) of Section 7.01 has occurred and is continuing, and (y) the Revolving
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the Issuing Banks and Swingline Lenders.
As used herein, “Ineligible Institution” means a (a) natural person, (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, (c) the Company or any Affiliate thereof and
(d) any Defaulting Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Revolving Borrower and the Administrative Agent otherwise consent, provided that
no such consent of the Revolving Borrower shall be required if an Event of
Default has occurred and is continuing and the Revolving Borrower shall be
deemed to have consented unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System used by the Administrative Agent and as to
which the Administrative Agent and the parties to the Assignment and Assumption
are participants, together with a processing and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Revolving Borrower,
the Loan Parties and their related parties or their respective securities) will
be


-89-

--------------------------------------------------------------------------------





made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Revolving Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Revolving
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Revolving Borrower, the Issuing Banks and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Electronic System used by the Administrative agent and as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.






-90-

--------------------------------------------------------------------------------





(c)    Any Lender may, without the consent of or notice to the Revolving
Borrower and the Administrative Agent, the Issuing Banks or the Swingline
Lenders, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Revolving Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Revolving Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender and the information and documentation
required under 2.16(g) will be delivered to the Revolving Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Revolving Borrower’s request and
expense, to use reasonable efforts to cooperate with the Revolving Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Revolving Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


-91-

--------------------------------------------------------------------------------









SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Company and the Revolving Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and the issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees and the terms
of the facilities set forth herein constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


-92-

--------------------------------------------------------------------------------





SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Loan Party against
any and all of the obligations of the Loan Parties now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Loan Parties may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 7.02
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and Issuing Bank
agrees to notify the Revolving Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(A)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
(B)    EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW PROVISIONS OF ANY
APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT BY
ANY LENDER RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
(c)    Each of the parties hereto hereby (i) irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, located in
the Borough of Manhattan (or, if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York, New York County, located in the
Borough of Manhattan), and any appellate court from any such court, in any
action, suit, proceeding or claim arising out of or relating to this Agreement
or any other Loan Document or the transactions contemplated by this Agreement or
any other Loan Document, for recognition or enforcement of any judgment or the
performance of services hereunder and agrees that all claims in respect of any
such action, suit, proceeding or claim may (and any such claims, cross-claims or
third-party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court, (ii) waives, to the fullest extent
that it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any action, suit, proceeding or claim
arising out of or relating to this Agreement or the transactions contemplated
hereby or


-93-

--------------------------------------------------------------------------------





the performance of services hereunder in any such New York State or Federal
court and (iii) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of any such action, suit, proceeding or
claim in any such court. Each of the parties hereto agrees to commence any such
action, suit, proceeding or claim either in the United States District Court for
the Southern District of New York (or. if such court lacks subject matter
jurisdiction, in the Supreme Court of the State of New York, New York County
located in the Borough of Manhattan). A final judgment in any such suit, action
or proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject, by suit upon judgment. Nothing in
this Agreement shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement against any Loan Party or its properties in the courts of any
jurisdiction.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. The Loan Parties hereby appoint their Affiliate,
Perrigo Company, 515 Eastern Avenue, Allegan, Michigan 49010, or if otherwise,
its principal place of business in The City of New York from time to time, as
its agent for service of process, and agrees that service of any process,
summons, notice or document by hand delivery or registered mail upon such agent
shall be effective service of process for any suit, action or proceeding brought
in any such court.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality; Material Non-Public Information.
(a)    Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including a self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or


-94-

--------------------------------------------------------------------------------





(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company, its Subsidiaries or their
obligations or (iii) any provider of credit insurance for such Person,(g) with
the consent of the Revolving Borrower, (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company and its
Subsidiaries, (i) to any rating agency in connection with rating the Company or
its Subsidiaries or the facilities set forth herein and (j) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities set forth herein. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments and Loans. For the
purposes of this Section, “Information” means all information received from the
Loan Parties relating to the Company or any of its Subsidiaries or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON‑PUBLIC
INFORMATION CONCERNING THE REVOLVING BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON‑PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON‑PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE REVOLVING BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON‑PUBLIC INFORMATION ABOUT THE COMPANY, THE
REVOLVING BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE REVOLVING
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON‑PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be


-95-

--------------------------------------------------------------------------------





increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate (which, if such rate is less
than zero, shall be deemed to be zero) to the date of repayment, shall have been
received by such Lender.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Revolving
Borrower and each Guarantor that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Revolving Borrower and each Guarantor, which information includes the name and
address of the Revolving Borrower and each Guarantor and other information that
will allow such Lender to identify the Revolving Borrower and each Guarantor in
accordance with the Patriot Act.
SECTION 9.15.    Conversion of Currencies.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Revolving Borrower in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Revolving Borrower agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Revolving Borrower
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Revolving Borrower acknowledges and agrees, and acknowledge its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Company and its Subsidiaries and any Agent, any Lead
Arranger or any other Credit Party is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Agent, any Lead Arranger or any Credit Party has
advised or is advising the Company or any Subsidiary on other matters, (ii) the
arranging and other services regarding this Agreement provided by the Agents,
Lead Arrangers and the Credit Parties are arm’s-length commercial transactions
between the Revolving Borrower and its Affiliates, on the one hand, and the
Agents, the Lead Arrangers and the Credit Parties, on the other hand, (iii) the
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Loan Parties
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents, the Lead Arrangers and the Credit Parties
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Revolving Borrower or any of
its Affiliates, or any other Person; (ii) none of the Agents, the Lead Arrangers
and the Lenders has any obligation to the Revolving Borrower or any of its
Affiliates with respect to the transactions


-96-

--------------------------------------------------------------------------------





contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lead Arrangers and the
Lenders and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Revolving Borrower and its Affiliates,
and none of the Agents, the Lead Arrangers and the Credit Parties has any
obligation to disclose any of such interests to the Revolving Borrower or its
Affiliates. To the fullest extent permitted by Law, (x) the Loan Parties hereby
waive and release any claims that they may have against the Agents, the Lead
Arrangers and the Credit Parties with respect to any alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby and (y) the Loan Parties each agrees that it will not assert any claim
against any Credit Party based on an alleged breach of fiduciary duty by such
Credit Party in connection with this Agreement and the transactions contemplated
hereby.
The Company and the Revolving Borrower each further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Company, the Revolving
Borrower and other companies with which the Company or the Revolving Borrower
may have commercial or other relationships. With respect to any securities
and/or financial instruments so held by any Credit Party or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.
In addition, the Company and the Revolving Borrower each acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit Party
and its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Company and the Revolving Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from the Company or the Revolving Borrower
by virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Company or the Revolving Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Company and the
Revolving Borrower each also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Company or the Revolving Borrower, confidential
information obtained from other companies.


-97-

--------------------------------------------------------------------------------





SECTION 9.17.    Authorization to Distribute Certain Materials to Public-Siders.
(a)    If the Company does not file this Agreement with the SEC, then the Loan
Parties hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Loan Parties acknowledge their understanding that
Public-Siders and their firms may be trading in any of the Company or its
Affiliates’ respective securities while in possession of the Loan Documents.
(b)    The Loan Parties represent and warrant that none of the information in
the Loan Documents constitutes or contains material non-public information
within the meaning of the federal and state securities laws. To the extent that
any of the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




-98-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
PERRIGO FINANCE UNLIMITED COMPANY, as
Revolving Borrower
 
 
By:
/s/ Lou Cherico
 
Name: Lou Cherico
 
Title: Treasurer
 
 

PERRIGO COMPANY PLC, as Company
 
 
By:
/s/ Ron Winowiecki
 
Name: Ron Winowiecki
 
Title: Executive Vice President and Chief
 
Financial Officer







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Lender an
Issuing Bank, a Swingline Lender and as Administrative
Agent
 
 
By:
/s/ Sabir Hashmy
 
Name: Sabir Hashmy
 
Title: Managing Director
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







HSBC Bank USA, N.A., as a Lender, an Issuing Bank, a
Swingline Lender and as a Syndication Agent
 
 
By:
/s/ Andrew Bicker
 
Name: Andrew Bicker
 
Title: Director
 
 









        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as a Lender, an Issuing Bank, a Swingline Lender and as
a Syndication Agent
 
 
By:
/s/ Jordan Harris
 
Name: Jordan Harris
 
Title: Director
 
 















        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







Bank of America N.A., as a Lender
 
 
By:
/s/ Joseph L. Corah
 
Name: Joseph L. Corah
 
Title: Director
 
 
[ If a second signature is required:
 
 
By:
/s/
 
Name:
 
Title: ]
 
 





        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Director
 
 





        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender
 
 
By:
/s/ Eugene Yermash
 
Name: Eugene Yermash
 
Title: Vice President
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender
 
 
By:
/s/ William O'Daly
 
Name: William O'Daly
 
Title: Authorized Signatory
 
 
By:
/s/ Joan Park
 
Name: Joan Park
 
Title: Authorized Signatory
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a
Lender
 
 
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director
 
 
By:
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President
 
 





        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







BNP Paribas, as a Lender
 
 
By:
/s/ Michael Pearce
 
Name: Michael Pearce
 
Title: Managing Director
 
 
By:
/s/ Michael R. Hoffman
 
Name: Michael R. Hoffman
 
Title: Director
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Nathaniel E. Sher
 
Name: Nathaniel E. Sher
 
Title: Director
 
 





        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







ING Bank N.V., Dublin Branch, as a Lender
 
 
By:
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director
 
 
By:
/s/ Stephen Farrelly
 
Name: Stephen Farrelly
 
Title: Vice President
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







Mizuho Bank, Ltd., as a Lender
 
 
By:
/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Authorized Signatory
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as a Lender
 
 
By:
/s/ Darran Wee
 
Name: Darran Wee
 
Title: Senior Vice President
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







PNC Bank, N.A., as a Lender
 
 
By:
/s/ Sommar M. Bainbridge
 
Name: Sommar M. Bainbridge
 
Title: Sr. Vice President
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







U.S. Bank National Association, as a Lender
 
 
By:
/s/ Timothy Tarasovitch
 
Name: Timothy Tarasovitch
 
Title: Vice President
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







Sumitomo Mitsui Banking Corporation, as a Lender
 
 
By:
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director
 
 







        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------







Bank Hapoalim B.M., as a Lender
 
 
By:
/s/ Shimi Barazany
 
Name: Shimi Barazany
 
Title: First Vice President
 
           Israeli Business Group
 
 
By:
/s/ Yael Weinstock-Shemesh
 
Name: Yael Weinstock-Shemesh
 
Title: Senior Vice President
 
          Head of Israeli Business Group
 
 





        
Signature Page to Credit Agreement



--------------------------------------------------------------------------------






Exhibit A


Assignment and Assumption


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.







--------------------------------------------------------------------------------





1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of _____________]
 
 
 
 
 
 
3.
Borrower:
Perrigo Finance Unlimited Company
 
 
 
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the
 
 
Credit Agreement
 
 
 
 
 
 
 
 
5.
Credit Agreement:
The Revolving Credit Agreement dated as of March 8, 2018 among
 
 
Perrigo Finance Unlimited Company, Perrigo Company PLC, the
 
 
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
 
 
Agent, HSBC Bank USA, N.A. and Wells Fargo Bank, National
 
 
Association, as Syndication Agents and the other agents party thereto
 
 
from time to time.
 
 
 
 
 
 
6.
Assigned Interest:
 
 
 
 





Class of Commitment/Loans Assigned
Aggregate Amount of Commitment/Loans for all Lenders of applicable Class
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loan of applicable Class
 
$
$
   %
 
$
$
   %
 
$
$
   %





Assignment Date: _____________ ___, 20___ (the “Assignment Date”) [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Revolving Borrower, their
respective subsidiaries and their respective Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.







--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:


                        
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Title:










--------------------------------------------------------------------------------





Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




Consented to:


PERRIGO FINANCE UNLIMITED COMPANY




By________________________________
Title:




Consented to:


[ ], as Swingline Lender




By_________________________________
Title:




[ ], as Swingline Lender




By_________________________________
Title:




[ ], as Swingline Lender




By_________________________________
Title:




[ ], as Issuing Bank




By_________________________________
Title:











--------------------------------------------------------------------------------







[ ], as Issuing Bank




By_________________________________
Title:
[ ], as Issuing Bank




By_________________________________
Title:











--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, the Revolving Borrower, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document, (iv)
any requirements under applicable law for the Assignee to become a lender under
the Credit Agreement or to charge interest at the rate set forth therein from
time to time or (v) the performance or observance by the Company, the Revolving
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(subject to receipt of such consents, if any, as may be required under the
Credit Agreement, (iii) from and after the Assignment Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable (or, prior
to the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent, any Agent, or any other Lender
and their respective Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any Agent, the Assignor or any
other Lender and their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other





--------------------------------------------------------------------------------





amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Date and to the Assignee for amounts which have accrued from and
after the Assignment Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




















































    
    


2



--------------------------------------------------------------------------------






Exhibit B


Form of Note


NOTE


[Date]


Perrigo Finance Unlimited Company, a public unlimited company formed under the
law of Ireland (the “Revolving Borrower”), promises to pay
____________________________________ (the “Lender”) or its registered assigns
the aggregate unpaid principal amount of all Loans made by the Lender to the
Revolving Borrower pursuant to the Credit Agreement (as hereinafter defined), in
immediately available funds at the office of JPMorgan Chase Bank, N.A., as
Administrative Agent, designated in the Credit Agreement, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Credit Agreement. The Revolving Borrower shall pay the principal of and
accrued and unpaid interest on the Loans in the amounts and at the times
required under the Credit Agreement.


The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Revolving Credit Agreement dated as of March 8, 2018 (the
“Credit Agreement”) by and among the Revolving Borrower, Perrigo Company PLC, a
public limited company formed under the law of Ireland (the “Company”), the
Lenders (together with their respective successors and assigns, the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA, N.A. and
Wells Fargo Bank, National Association, as Syndication Agents, and the other
agents party thereto from time to time, to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is guaranteed as more specifically
described in the Credit Agreement and other Loan Documents, and reference is
made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.




                        
 
 
 
By:
 
Print Name:
 
Title:
 
 
 














--------------------------------------------------------------------------------






Exhibit C


Mandatory Cost Rate


MANDATORY COST


[To the extent applicable, to be calculated by the Administrative Agent in its
reasonable discretion]









--------------------------------------------------------------------------------






Exhibit D


Form of Joinder Agreement
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [     ], 2[ ], by [ADDITIONAL GUARANTOR[s]] a
[jurisdiction][corporation][partnership][LLC] ([each an][the] “Additional
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.
PRELIMINARY STATEMENTS
A. WHEREAS, Perrigo Finance Unlimited Company, a public unlimited company
organized under the laws of Ireland (the “Revolving Borrower”), Perrigo Company
PLC, a public limited company organized under the laws of Ireland (the
“Company”) the Lenders and the Administrative Agent and the other agents party
thereto, have entered into a Revolving Credit Agreement, dated as of March 8,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
B. WHEREAS the Company has previously entered into a Guaranty (the “Guaranty”)
dated the date of the Credit Agreement in favor of the Administrative Agent
pursuant to which it has guaranteed the Guaranteed Obligations as set forth
therein.
B. WHEREAS, [each][the] Additional Guarantor has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Guaranty.
ACCORDINGLY, IT IS AGREED:
1. Guaranty. By executing and delivering this Joinder Agreement, [each][the]
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a “Guarantor” thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. [All notices and other communications
provided to the Additional Guarantor[s] shall be at the address set forth
pursuant to Section 9.01 of the Credit Agreement.] [Each][The] Additional
Guarantor hereby represents and warrants that each of the representations and
warranties made by it as a Guarantor in [Section 10 of the Guaranty] are true
and correct in all material respects on and as of the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date, except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
2. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES OF SUCH STATE.
3. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, LOCATED IN THE





--------------------------------------------------------------------------------





BOROUGH OF MANHATTAN (OR, IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE
SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY, LOCATED IN THE BOROUGH
OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD-PARTY
CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
MAY ONLY) BE HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY
LAW) OR NEW YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE LENDERS, ANY ISSUING BANK OR ANY SWINGLINE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS JOINDER
AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(b)EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS JOINDER AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(C)    EACH PARTY TO THIS JOINDER AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS JOINDER
AGREEMENT WILL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LENDERS, ANY
ISSUING BANK OR ANY SWINGLINE LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH GUARANTOR HEREBY APPOINTS ITS AFFILIATE PERRIGO COMPANY
AS ITS AGENT FOR SERVICE OF PROCESS AS SET FORTH IN SECTION 9.09(D) OF THE
CREDIT AGREEMENT.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, [each][the] undersigned [party] has caused this Joinder
Agreement to be duly executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR[S]]
By:
 
 
Name:
 
 
Title:
 















Accepted:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent








By: ______________________________
Name:
Title





--------------------------------------------------------------------------------






Exhibit E


Lender Addition and Acknowledgement Agreement
LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT
Dated: ________, 20__


Reference is made to the Revolving Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”), dated as of March 8, 2018, among Perrigo
Finance Unlimited Company (the “Revolving Borrower”), Perrigo Company PLC (the
“Company”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, HSBC Bank USA, N.A. and Wells Fargo Bank, National
Association, as Syndication Agents and the other agents party thereto from time
to time. Capitalized terms which are defined in the Credit Agreement and which
are used herein without definition shall have the same meanings herein as in the
Credit Agreement.


The Revolving Borrower and _________________________________ (the “[New or
Current] Lender”) agree as follows:


1.    Subject to Section 2.08 of the Credit Agreement and this Lender Addition
and Acknowledgement Agreement, the Revolving Borrower hereby increases the
Aggregate Commitments from $__________ to $_____________ (such increase shall be
in increments of $10,000,000 and shall not cause (x) the sum of the aggregate
increases in the Commitments under Section 2.08(d) of the Credit Agreement plus
(y) the outstanding amount of all new term loans made under Section 2.06(d) of
the New Term Loan Credit Agreement or the equivalent term in any successor
facility thereto) to exceed $500,000,000). This Lender Addition and
Acknowledgement Agreement is entered into pursuant to, and authorized by,
Section 2.08 of the Credit Agreement.


2.    The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Commitments and the Commitment of each Lender under the Credit
Agreement, including without limitation, the [New or Current] Lender, are set
forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto replaces Schedule
2.01 to the Credit Agreement as of the Closing Date (as defined below).


3.    [If requested by the Current Lender, the Current Lender attaches the notes
delivered to it under the Credit Agreement and requests that the Revolving
Borrower exchanges such notes for new notes in the amount of its revised
Commitment][ If requested by the New Lender, the New Lender requests that the
Revolving Borrower issues notes in the amount of its Commitment.]


4.    The [New or Current] Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent specified herein,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed





--------------------------------------------------------------------------------





appropriate to make its own credit analysis and decision to enter into this
Lender Addition and Acknowledgment Agreement on the basis of which it has made
such analysis and decision independently and without reliance on any Agent or
any other Lender, and (v) attached to this Lender Addition and Acknowledgment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by it; and (b) agrees
that (i) it will, independently and without reliance on any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


5.    The effective date for this Lender Addition and Acknowledgement Agreement
shall be              (the “Closing Date”). Following the execution of this
Lender Addition and Acknowledgement Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.


6.    Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and to the extent provided
in this Lender Addition and Acknowledgement Agreement, have the rights and
obligations of a Lender under each such agreement.


7.    Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.


8.    The Revolving Borrower represents and warrants to the Agents and the
Lenders that (a) no Default shall have occurred and be continuing hereunder as
of the Closing Date; and (b) the representations and warranties made by the
Revolving Borrower and contained in Article III of the Credit Agreement are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date (other than those representations and
warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date).


9.        Except as expressly amended hereby, the Revolving Borrower agrees that
the Credit Agreement and the other Loan Documents are ratified and confirmed and
shall remain in full force and effect, and that it has no set off, counterclaim,
or defense with respect to any of the foregoing.


10.    This Lender Addition and Acknowledgment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Lender Addition and Acknowledgment Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Lender Addition
and Acknowledgment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Addition and Acknowledgment
Agreement. This Lender Addition and Acknowledgment Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.













--------------------------------------------------------------------------------





PERRIGO FINANCE UNLIMITED COMPANY
 
 
 
By:
 
 
Name:
 
Title:
 
 










--------------------------------------------------------------------------------






[CURRENT LENDER OR NEW LENDER]
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
Acknowledged and Consented to:
 
 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent
 
 
 
 
By:
 
 
Name:
 
Title:
 
 








--------------------------------------------------------------------------------







Schedule 2.01


Commitments











--------------------------------------------------------------------------------






Exhibit F


Form of Solvency Certificate


SOLVENCY CERTIFICATE


[DATE]


Reference is made to that certain Revolving Credit Agreement, dated as of March
8, 2018 (the “Credit Agreement”), among Perrigo Finance Unlimited Company as
borrower, Perrigo Company PLC (the “Company”), the financial institutions listed
on the signature pages thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”), and HSBC
Bank USA, N.A. and Wells Fargo Bank, National Association, as syndication agents
for the Lenders and the other agents party thereto. Capitalized terms used but
not defined herein have the meanings set forth in the Credit Agreement. This
certificate is furnished to the Agent pursuant to Section 4.01(h) of the Credit
Agreement.


I, [ ], certify that I am the duly appointed, qualified and acting chief
financial officer of the Company and, in such capacity, that:


On the date hereof, after giving effect to the Transactions and the related
transactions contemplated by the Loan Documents, the Company and its
Subsidiaries, when taken as a whole on a consolidated basis, (a) have property
with fair value greater than the total amount of their debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) have assets with present fair saleable value that are greater
than the amount that will be required to pay the total amount of their debts and
other liabilities, contingent, subordinated or otherwise, (c) will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as they
become absolute and matured and (d) will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the date hereof.


I am familiar with the finances, assets, business and properties of the Company
and its Subsidiaries. In reaching the conclusions set forth in this certificate,
I reviewed such information and have made such other investigations and
inquiries that I deemed appropriate, including, but not limited to, consultation
with other officers of the Company and its Subsidiaries responsible for
financial and accounting functions concerning contingent liabilities, as I have
deemed necessary and prudent to enable me to express an informed opinion as to
the matters referred to herein.


[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date first above written.




PERRIGO COMPANY PLC
 
 
 
By:
 
 
Name:
 
Title: Chief Financial Officer
 
 

















Signature Page to Credit Agreement